Exhibit 10.3

Execution Version

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is effective as of March 4,
2016 between The Manitowoc Company, Inc., a Wisconsin corporation (“Manitowoc
ParentCo”), and Manitowoc Foodservice, Inc., a Delaware corporation (“Manitowoc
Foodservice”).

WHEREAS, Manitowoc ParentCo and Manitowoc Foodservice are party to that certain
Master Separation and Distribution Agreement, dated as of March 4, 2016 (the
“Separation Agreement”), pursuant to which the parties agreed to separate the
business of Manitowoc Foodservice and its subsidiaries from Manitowoc ParentCo;
and

WHEREAS, certain individuals who work in or are assigned to the business of
Manitowoc Foodservice and its subsidiaries and are directly employed by
Manitowoc ParentCo or its affiliates will receive offers of employment from, or
will otherwise become employees of, Manitowoc Foodservice or its subsidiaries
pursuant to this Agreement or by operation of applicable local laws; and

WHEREAS, the parties hereto wish to set forth their agreement as to certain
matters regarding the treatment of, and the compensation and employee benefits
provided to, those former employees of Manitowoc ParentCo and its affiliates who
become employees of Manitowoc Foodservice or its subsidiaries as described
above, pursuant to the terms of this Agreement or by operation of applicable
local laws.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties agree as
follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the definitions set forth below apply.
Capitalized terms used in this Agreement and not defined below have the meanings
set forth elsewhere in this Agreement.

“Affiliate” of any specified person means any other person directly or
indirectly “controlling,” “controlled by,” or “under common control with”
(within the meaning of the Securities Act of 1933, as amended), such specified
person; provided that for purposes of this Agreement, unless this Agreement
expressly provides otherwise, the determination of whether a person is an
Affiliate of another person will be made assuming that no member of the
Manitowoc ParentCo Group is an Affiliate of any member of the Manitowoc
Foodservice Group.

“Applicable Transfer Date” means the date on which a Delayed Transfer Employee
actually commences employment with the Manitowoc Foodservice Group or the
Manitowoc ParentCo Group (as applicable).



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in New York, New York are authorized or obligated
by law or executive order to close.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

“Contractor” means a person, other than an employee, who works in or is assigned
to the businesses of Manitowoc ParentCo, Manitowoc Foodservice or any of their
Affiliates.

“Controlled Group Member” means, as to Manitowoc ParentCo or Manitowoc
Foodservice, any other entity which either is part of a controlled group of
corporations which includes that party or is a trade or business under common
control with that party, as defined in Sections 414(b), (c), and (m) of the
Code.

“Cranes Equity Compensation Award” means each Cranes Stock Option, Cranes
Restricted Share and Cranes Time-Based RSU.

“Cranes Price” means the Option Exercise Price multiplied by a fraction, (a) the
numerator of which is the simple average of the volume-weighted average price of
a share of Manitowoc ParentCo Common Stock solely on the New York Stock Exchange
(on the ex-Distribution market to the extent applicable) on each of the first
twenty (20) full trading sessions beginning with the first full trading session
in which the Manitowoc ParentCo Common Stock began trading on the
ex-Distribution market as reported by Bloomberg L.P. or any successor thereto
and (b) the denominator of which is the simple average of the volume-weighted
average price of a share of Manitowoc ParentCo Common Stock solely on the New
York Stock Exchange on each of the last twenty (20) full trading sessions
immediately prior to the effective time of the Distribution as reported by
Bloomberg L.P. or any successor thereto.

“Cranes Restricted Share” means a restricted share of Manitowoc ParentCo Common
Stock relating to Manitowoc ParentCo Restricted Shares described in
Section 9.1(a)(ii)(1).

“Cranes Stock Option” means an option to acquire Manitowoc ParentCo Common Stock
relating to a Manitowoc ParentCo Stock Option described in Section 9.1(a)(i).

“Cranes Time-Based RSU” means a restricted stock unit award with respect to
Manitowoc ParentCo Common Stock relating to Manitowoc ParentCo Time-Based RSUs
described in Section 9.1(a)(ii)(2) that vests based solely on the passage of
time.

“Delayed Transfer Employee” has the meaning given in Section 7.3.

“Distribution” means the distribution of all of the outstanding shares of
Manitowoc Foodservice Common Stock to holders of shares of Manitowoc ParentCo
Common Stock.

 

2



--------------------------------------------------------------------------------

“Distribution Date” means the date on which the Distribution occurs.

“Effective Date” means March 4, 2016.

“Eligible Inactive Employees” means those U.S. Employees and Non-U.S. Employees
who are on an approved leave of absence at the time of the Manitowoc Foodservice
Employment Date and who the parties agree will not transfer their employment on
the Manitowoc Foodservice Employment Date unless legally required. Eligible
Inactive Employees will be separately identified as such on Schedules 1(a) and
1(b). Notwithstanding the foregoing, if any such U.S. Employee or Non-U.S.
Employee would fall within this definition of “Eligible Inactive Employee” but
has otherwise been expressly designated prior to the Manitowoc Foodservice
Employment Date to immediately participate in the corollary Manitowoc
Foodservice Employee Benefit Plan which governs such leave of absence
immediately as of such Manitowoc Foodservice Employment Date (instead of the
Manitowoc ParentCo Employee Benefit Plan which would normally govern such leave
of absence), then such U.S. Employee or Non-U.S. Employee will not be considered
an “Eligible Inactive Employee” but instead will qualify as a Transferred
Employee and otherwise not be identified on Schedule 1(a) or Schedule 1(b).

“Employee Benefit Plan” means:

(a) any plan, fund, or program which provides health, medical, drug, surgical,
hospital or dental care or other welfare benefits, or benefits in the event of
sickness, accident or disability, or death benefits, apprenticeship or other
training programs, or day care centers, scholarship funds, or prepaid legal
services;

(b) any plan, fund, or program which provides retirement income to employees or
results in a deferral of income by employees for periods extending to the
termination of covered employment or beyond;

(c) any plan, fund or program which provides severance, unemployment, vacation
or fringe benefits (including dependent and health care spending accounts);

(d) any incentive compensation plan, deferred compensation plan, stock option or
stock-based incentive or compensation plan, or stock purchase plan; or

(e) any other “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (or plans having similar effect under non-U.S. law), any other “employee
welfare benefit plan” (as defined in Section 3(1) of ERISA) (or plans having
similar effect under non-U.S. law), and any other written or oral plan,
agreement or arrangement involving direct or indirect compensation including,
without limitation, insurance coverage, severance benefits, disability benefits,
fringe benefits, pension or retirement plans, profit sharing, deferred
compensation, bonuses, stock options, stock purchase, phantom stock, stock
appreciation or other forms of incentive compensation or post-retirement
compensation.

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder. Any reference to a specific provision of ERISA
includes any successor provision and the regulations promulgated under such
provision.

“Former Foodservice Business Employee” means any individual (i) who on or before
the close of business on December 31, 2015 retired or otherwise separated from
service from Manitowoc ParentCo and its Affiliates, and (ii) whose last day
worked with Manitowoc ParentCo and its Affiliates prior to the close of business
on December 31, 2015 was with the Transferred Businesses.

“Former Manitowoc ParentCo Business Employee” means any individual (i) who on or
before the close of business on December 31, 2015 retired or otherwise separated
from service from Manitowoc ParentCo and its Affiliates, and (ii) whose last day
worked with Manitowoc ParentCo and its Affiliates prior to the close of business
on December 31, 2015 was with the Manitowoc ParentCo Business.

“Manitowoc Foodservice Common Stock” means the common stock, par value $0.01 per
share, of Manitowoc Foodservice.

“Manitowoc Foodservice Employment Date” means (i) with respect to any country
and any Transferred Employee, the date that Manitowoc Foodservice or one of its
Affiliates will become the employer of the Transferred Employees in that country
pursuant to Articles 2 or 3 below, as applicable, or (ii) with respect to any
Other U.S. Manitowoc Foodservice Employee or Other Non-U.S. Manitowoc
Foodservice Employee, the date that Manitowoc Foodservice or one of its
Affiliates becomes the employer of the Other U.S. Manitowoc Foodservice Employee
or Other Non-U.S. Manitowoc Foodservice Employee. Manitowoc ParentCo and
Manitowoc Foodservice expect that the Manitowoc Foodservice Employment Date will
be December 20, 2015 for U.S. Transferred Employees and January 1, 2016 for
Non-U.S. Transferred Employees.

“Manitowoc Foodservice Equity Compensation Award” means each Manitowoc
Foodservice Stock Option, Manitowoc Foodservice Restricted Share, Manitowoc
Foodservice Time-Based RSU or any other outstanding equity-based award relating
to Manitowoc Foodservice Common Stock granted under a Manitowoc Foodservice
LTIP.

“Manitowoc Foodservice Group” means Manitowoc Foodservice and each subsidiary of
Manitowoc Foodservice as of the Effective Date and each other person that
becomes an Affiliate of Manitowoc Foodservice after the Effective Date.

“Manitowoc Foodservice Group Employees” means all U.S. Transferred Employees,
Non-U.S. Transferred Employees, Other U.S. Manitowoc Foodservice Employees and
Other Non-U.S. Manitowoc Foodservice Employees.

“Manitowoc Foodservice LTIP” means the Manitowoc Foodservice 2016 Omnibus
Incentive Plan and any stock-based or other incentive plan identified by
Manitowoc Foodservice before the Distribution Date.

 

4



--------------------------------------------------------------------------------

“Manitowoc Foodservice Non-U.S. Plans” means Manitowoc Foodservice’s or one of
its Affiliates’ Employee Benefit Plans under which any of the Non-U.S.
Transferred Employees will be eligible to participate as of the Manitowoc
Foodservice Employment Date or a later date.

“Manitowoc Foodservice Price” means the Option Exercise Price multiplied by a
fraction, (a) the numerator of which is the simple average of the
volume-weighted average price of a share of Manitowoc Foodservice Common Stock
solely on the New York Stock Exchange (on a “when-issued” basis to the extent
applicable) on each of the first twenty (20) full trading sessions beginning
with the first full trading session in which the Manitowoc Foodservice Common
Stock began trading on a “when issued” basis as reported by Bloomberg L.P. or
any successor thereto and (b) the denominator of which is the simple average of
the volume-weighted average price of a share of Manitowoc ParentCo Common Stock
solely on the New York Stock Exchange on each of the last twenty (20) full
trading sessions immediately prior to the effective time of the Distribution as
reported by Bloomberg L.P. or any successor thereto.

“Manitowoc Foodservice Restricted Share” means a restricted share of Manitowoc
Foodservice Common Stock granted by Manitowoc Foodservice as of the Distribution
under a Manitowoc Foodservice LTIP pursuant to Section 9.1(a)(ii)(1).

“Manitowoc Foodservice Shared Employee Contract” means any agreements entered
into by (i) Manitowoc ParentCo with current or former employees of Manitowoc
ParentCo or subsidiaries of Manitowoc ParentCo or (ii) Manitowoc Foodservice
with any Transferred Employee as a replacement or conversion of the agreements
described in clause (i) of this definition, in each case, that relate to the
protection of trade secrets, intellectual property, confidential information,
customer relationships and goodwill of the Manitowoc ParentCo Business and any
such agreements that limit or restrict the activities of employees during or
following termination of employment, including, without limitation,
non-competition agreements, confidentiality agreements and agreements relating
to patents.

“Manitowoc Foodservice Stock Option” means an option to acquire shares of
Manitowoc Foodservice Common Stock granted by Manitowoc Foodservice as of the
Distribution under a Manitowoc Foodservice LTIP pursuant to
Section 9.1(a)(i)(2).

“Manitowoc Foodservice Time-Based RSU” means a restricted stock unit award with
respect to Manitowoc Foodservice Common Stock granted by Manitowoc Foodservice
as described in Section 9.1(a)(ii)(2) that vests based solely on the passage of
time.

“Manitowoc Foodservice U.S. Benefit Plans” means Manitowoc Foodservice’s or one
of its Affiliates’ Employee Benefit Plans under which any of the U.S.
Transferred Employees will be eligible to participate as of January 1, 2016, or
as of the Distribution Date, as specified herein.

“Manitowoc ParentCo Business” means the businesses or operations of the
Manitowoc ParentCo Group other than the Transferred Businesses.

“Manitowoc ParentCo Common Stock” means the common stock, par value $0.01 per
share, of Manitowoc ParentCo.

 

5



--------------------------------------------------------------------------------

“Manitowoc ParentCo Equity Compensation Award” means each Manitowoc ParentCo
Stock Option, Manitowoc ParentCo Performance Share, Manitowoc ParentCo
Restricted Share, Manitowoc ParentCo Time-Based RSU or any other outstanding
equity-based award relating to Manitowoc ParentCo Common Stock granted under a
Manitowoc ParentCo LTIP.

“Manitowoc ParentCo Group” means Manitowoc ParentCo and each person that is or
becomes an Affiliate of Manitowoc ParentCo (other than any member of the
Manitowoc Foodservice Group).

“Manitowoc ParentCo Group Employees” means all U.S. Employees and Non-U.S.
Employees.

“Manitowoc ParentCo LTIP” means each of the Manitowoc ParentCo 2013 Omnibus
Incentive Plan, the Manitowoc ParentCo 2003 Incentive Stock and Awards Plan and
the Manitowoc ParentCo 2004 Non-Employee Director Stock and Awards Plan, as
amended from time to time.

“Manitowoc ParentCo Non-U.S. Plans” means Manitowoc ParentCo’s and its
Affiliates’ Employee Benefit Plans (i) in which any of the Non-U.S. Transferred
Employees have been eligible to participate immediately prior to the Manitowoc
Foodservice Employment Date or (ii) with respect to which any of the Non-U.S.
Transferred Employees constituted an employee group covered thereunder
immediately prior to the Manitowoc Foodservice Employment Date even if not yet
participating thereunder until completion of all applicable eligibility
requirements.

“Manitowoc ParentCo Performance Share” means a performance share award granted
by Manitowoc ParentCo under a Manitowoc ParentCo LTIP before the Distribution
Date.

“Manitowoc ParentCo Restricted Share” means a restricted share of Manitowoc
ParentCo Common Stock granted by Manitowoc ParentCo under a Manitowoc ParentCo
LTIP before the Distribution Date.

“Manitowoc ParentCo Shared Employee Contract” means any agreements entered into
by Manitowoc ParentCo or one of its Affiliates with current or former employees
and not included in the Transferred Assets that relate to the protection of
trade secrets, intellectual property, confidential information, customer
relationships and goodwill of the Transferred Businesses and any such agreements
that limit or restrict the activities of employees during or following
termination of employment.

“Manitowoc ParentCo Stock Option” means an option to acquire Manitowoc ParentCo
Common Stock granted by Manitowoc ParentCo under a Manitowoc ParentCo LTIP
before the Distribution Date.

“Manitowoc ParentCo Time-Based RSU” means a time-based restricted stock unit
award granted by Manitowoc ParentCo under a Manitowoc ParentCo LTIP before the
Distribution Date, and includes Manitowoc ParentCo Performance Share awards that
are converted into Manitowoc ParentCo Time-Based RSUs pursuant to
Section 9.1(a)(ii)(4).

 

6



--------------------------------------------------------------------------------

“Manitowoc ParentCo U.S. Plans” means Manitowoc ParentCo’s and its Affiliates’
Employee Benefit Plans (i) in which any of the U.S. Transferred Employees have
been eligible to participate immediately prior to the Manitowoc Foodservice
Employment Date or (ii) with respect to which any of the U.S. Transferred
Employees constituted an employee group covered thereunder immediately prior to
the Manitowoc Foodservice Employment Date even if not yet participating
thereunder until completion of all applicable eligibility requirements.

“Non-U.S. Employee” means each employee of Manitowoc ParentCo or of any
Affiliate of Manitowoc ParentCo on a non-U.S. payroll immediately prior to the
Manitowoc Foodservice Employment Date who works in or is assigned to the
Transferred Businesses and is listed on Schedule 1(a). Schedule 1(a) will be
completed by Manitowoc ParentCo in cooperation with Manitowoc Foodservice; an
initial version was agreed between Manitowoc ParentCo and Manitowoc Foodservice
within a reasonable period of time prior to the Manitowoc Foodservice Employment
Date, and an updated version thereof will be agreed between Manitowoc ParentCo
and Manitowoc Foodservice within a reasonable period of time after the
Distribution Date.

“Non-U.S. Transferred Employee” means each Non-U.S. Employee who accepts an
offer of employment from, or otherwise by the operation of applicable local law
becomes an employee of, Manitowoc Foodservice or one of its Affiliates, as
contemplated by Article 8. Each such person will be separately identified as
such on each version of Schedule 1(a) following the applicable Manitowoc
Foodservice Employment Date.

“Option Exercise Price” means the pre-adjustment exercise price of the
applicable Manitowoc ParentCo Stock Option.

“Other Non-U.S. Manitowoc Foodservice Employee” means each employee of Manitowoc
Foodservice or one of its Affiliates on a non-U.S. payroll as of the
Distribution Date other than a Non-U.S. Transferred Employee.

“Other U.S. Manitowoc Foodservice Employee” means each employee of Manitowoc
Foodservice or one of its Affiliates on a U.S. payroll as of the Distribution
Date other than a U.S. Transferred Employee.

“Plan Payee” means, as to an individual who participates in an Employee Benefit
Plan, such individual’s dependents, beneficiaries, alternate payees and
alternate recipients, as applicable under such Employee Benefit Plan.

“Plan Split Date” means January 1, 2016.

“Transferred Assets” means the assets of the Manitowoc Foodservice Group.

“Transferred Businesses” means the businesses of the Manitowoc Foodservice
Group.

 

7



--------------------------------------------------------------------------------

“Transferred Contractor” means each Contractor who works in or is assigned to
the Transferred Businesses as of the Manitowoc Foodservice Employment Date in
each country where the Contractor is engaged.

“Transferred Employee” means any U.S. Transferred Employee and any Non-U.S.
Transferred Employee.

“Transition Services Agreement” means that Transition Services Agreement, dated
as of March 4, 2016, between Manitowoc ParentCo and Manitowoc Foodservice.

“U.S. Employee” means each employee of Manitowoc ParentCo or any Affiliate of
Manitowoc ParentCo on a U.S. payroll immediately prior to the Manitowoc
Foodservice Employment Date who works in or is assigned to the Transferred
Businesses and is listed on Schedule 1(b), as such Schedule 1(b) will be amended
between the Manitowoc Foodservice Employment Date and the Distribution Date to
reflect changes which the parties agree have occurred in the ordinary course of
business. Schedule 1(b) will be completed by Manitowoc ParentCo in cooperation
with Manitowoc Foodservice; an initial version was agreed between Manitowoc
ParentCo and Manitowoc Foodservice within a reasonable period of time prior to
the Manitowoc Foodservice Employment Date; and an updated version thereof will
be agreed between Manitowoc ParentCo and Manitowoc Foodservice within a
reasonable period of time after the Distribution Date.

“U.S. Transferred Employee” means each U.S. Employee transferred to employment
with Manitowoc Foodservice or one of its Affiliates as provided in Article 2.
Each such person will be separately identified as such on each version of
Schedule 1(b) following the applicable Manitowoc Foodservice Employment Date.

ARTICLE 2

U.S. TRANSFERRED EMPLOYEE MATTERS

2.1 U.S. Transferred Employees.

(a) Effective as of the Manitowoc Foodservice Employment Date, Manitowoc
Foodservice or one of its Affiliates will become the employer of each U.S.
Employee who is transferred on the Manitowoc Foodservice Employment Date and
elects to continue in his or her employment thereafter.

(b) If any Eligible Inactive Employee on the U.S. payroll becomes eligible to
return to active work status after the Manitowoc Foodservice Employment Date and
at a time when he or she would be entitled to reemployment under either
applicable law or Manitowoc ParentCo’s policies and procedures in existence
immediately prior to the Manitowoc Foodservice Employment Date, Manitowoc
Foodservice or one of its Affiliates will extend an offer of employment to such
person within five (5) Business Days after Manitowoc Foodservice’s first being
notified in writing by the Eligible Inactive Employee, or Manitowoc ParentCo on
his/her behalf, of such person’s becoming eligible to work, and any such person
who accepts such an offer will be treated as a U.S. Transferred Employee as of
his or her date of hire with Manitowoc Foodservice or one of its Affiliates
(which date of hire will be specified in the written offer from Manitowoc

 

8



--------------------------------------------------------------------------------

Foodservice or one of its Affiliates to the Eligible Inactive Employee and will
be substituted for the “Manitowoc Foodservice Employment Date” as to that U.S.
Transferred Employee for all purposes of this Agreement). Manitowoc Foodservice
agrees that its (or its Affiliate’s) offer of employment will meet whatever
requirements may exist for reinstating the Eligible Inactive Employee under
applicable law or Manitowoc ParentCo’s policies and procedures in existence
immediately prior to the Manitowoc Foodservice Employment Date.

(c) If any U.S. Transferred Employee is hired by any Affiliate of Manitowoc
Foodservice, then that Affiliate will be bound by (and Manitowoc Foodservice
will cause that Affiliate to honor) all of the provisions of this Agreement that
would have applied to Manitowoc Foodservice with respect to that U.S.
Transferred Employee, for such period as Manitowoc Foodservice would have been
bound by such provisions.

(d) Manitowoc ParentCo and Manitowoc Foodservice acknowledge and agree that the
Distribution and the transfer or employment of Employees as contemplated by this
Section 2.1 shall not be deemed a severance of employment of any U.S.
Transferred Employee for purposes of this Agreement or any Employee Benefit Plan
of any member of the Manitowoc ParentCo Group or any member of the Manitowoc
Foodservice Group.

2.2 Compensation. At the time of the Manitowoc Foodservice Employment Date,
Manitowoc Foodservice will compensate each U.S. Transferred Employee (other than
U.S. Transferred Employees whose scope of duties is changed in connection with
their transfer):

(a) at a base wage or base salary rate and any applicable variable pay rate
(e.g., shift differential pay) which will not be less than that provided to the
U.S. Transferred Employee by Manitowoc ParentCo immediately prior to the
Manitowoc Foodservice Employment Date; and

(b) with target incentive pay or other additional compensation opportunities
substantially comparable in the aggregate to the target incentive pay or other
compensation opportunities for which the U.S. Transferred Employee was eligible
immediately prior to the Manitowoc Foodservice Employment Date.

Nothing herein shall preclude Manitowoc Foodservice from changing any employee’s
base wage or base salary rate or any applicable variable pay rate, or from
amending or terminating any other employee benefit or other compensation
arrangements, after the Manitowoc Foodservice Employment Date.

2.3 Severance. Effective on the Distribution Date, Manitowoc Foodservice will
create a severance program (the “Manitowoc Foodservice Severance Plan”) which
provides severance allowances and benefits which are no less favorable than the
severance allowance and benefits that would have been provided with respect to
any U.S. Transferred Employee who would have been severed under The Manitowoc
Company, Inc. Severance Pay Plan as in effect on the date hereof. The Manitowoc
Foodservice Severance Plan will credit all U.S. Transferred Employees with their
service with Manitowoc ParentCo and its Affiliates prior to the Manitowoc
Foodservice Employment Date in accordance with Section 2.5.

 

9



--------------------------------------------------------------------------------

2.4 Paid Time Off. During the period from the Manitowoc Foodservice Employment
Date through 11:59 p.m. on the day preceding the Distribution Date, Manitowoc
Foodservice will adopt and adhere to a paid time off policy no less favorable
than the policy of Manitowoc ParentCo as in effect immediately prior to the
Manitowoc Foodservice Employment Date for the benefit of all U.S. Transferred
Employees and Other U.S. Manitowoc Foodservice Employees, and will be
responsible for paying or providing all accrued leave thereunder with respect to
such U.S. Transferred Employees and Other U.S. Manitowoc Foodservice Employees.
On and after the Distribution Date, U.S. Transferred Employees’ and Other U.S.
Manitowoc Foodservice Employees’ entitlement to paid time off or vacation time
will be accrued and used only in accordance with Manitowoc Foodservice’s own
paid time off or vacation policy.

2.5 Service Credit. Manitowoc Foodservice will provide each U.S. Transferred
Employee or Other U.S. Manitowoc Foodservice Employee with full credit for all
purposes under the Manitowoc Foodservice U.S. Benefit Plans (including, without
limitation, any Manitowoc Foodservice paid time off and severance plans or
policies), for pre-Distribution Date (i) service with Manitowoc ParentCo and its
Affiliates and Controlled Group Members (including Manitowoc Foodservice), and
(ii) service credited under the comparable Manitowoc ParentCo U.S. Plans for
employment other than with Manitowoc ParentCo and its Affiliates and Controlled
Group Members; provided that in no event will Manitowoc Foodservice be required
to provide any service credit to any U.S. Transferred Employee or Other U.S.
Manitowoc Foodservice Employee to the extent Manitowoc Foodservice determines in
its discretion that the provision of such credit would result in any duplication
of benefits or unusual or unintended increase in benefits.

ARTICLE 3

TAX-QUALIFIED DEFINED BENEFIT PLANS

3.1 Manitowoc Foodservice Spinoff DB Plans.

(a) Effective as of the Plan Split Date, Manitowoc Foodservice or another member
of the Manitowoc Foodservice Group will establish and adopt certain defined
benefit plans that are intended to qualify under Code Section 401(a), along with
a related master trust or trusts that is exempt under Code Section 501(a) (such
plans and trusts, the “Manitowoc Foodservice Spinoff DB Plans”). On the Plan
Split Date, each Manitowoc Foodservice Spinoff DB Plan will have terms and
features (including benefit accrual provisions) that are substantially similar
to one of the Employee Benefit Plans listed on Schedule 3.1(a) (such Employee
Benefit Plans, the “Split DB Plans”), such that (for the avoidance of doubt)
each Split DB Plan is substantially replicated by a corresponding Manitowoc
Foodservice Spinoff DB Plan. Each Manitowoc Foodservice Spinoff DB Plan shall
assume liability for all benefits accrued or earned (whether or not vested) by
Manitowoc Foodservice Group Employees and Former Foodservice Business Employees
and their respective Plan Payees under the corresponding Split DB Plan as of the
Plan Split Date. As of or prior to the Plan Split Date, Manitowoc Foodservice or
a member of the Manitowoc Foodservice Group is solely responsible for taking all
necessary, reasonable, and appropriate actions (including the submission of the
Manitowoc Foodservice Spinoff DB Plans to the Internal Revenue Service for a
determination of their tax-qualified status) to establish, maintain and
administer the Manitowoc

 

10



--------------------------------------------------------------------------------

Foodservice Spinoff DB Plans so that they are qualified under Section 401(a) of
the Code and that the related trusts thereunder are exempt under Section 501(a)
of the Code. The portion of liabilities relating to Manitowoc ParentCo Group
Employees and Former Manitowoc ParentCo Business Employees and their respective
Plan Payees will cease to be liabilities of the applicable Split DB Plan, and
will be assumed by the corresponding Manitowoc Foodservice Spinoff DB Plan in
accordance with this Section and Section 414(l) of the Code, Treasury Regulation
Section 1.414(l)-1 and Section 208 of ERISA.

(b) Manitowoc ParentCo has caused or will cause its actuary to determine the
estimated value, as of the Plan Split Date, of the assets required to be held on
behalf of each Manitowoc Foodservice Spinoff DB Plan in accordance with the
assumptions and methodologies set forth in Treasury Regulation
Section 1.414(l)-1 and ERISA Section 4044 (the “Estimated Retirement Plan
Transfer Amount” for each such plan). Within thirty (30) days after the Plan
Split Date, Manitowoc ParentCo shall cause the trust for each Split DB Plan to
transfer to the trust of each Manitowoc Foodservice Spinoff DB Plan an amount in
cash or in-kind equal to 95% of the Estimated Retirement Plan Transfer Amount
for such plan.

(c) Within three (3) months after the Plan Split Date, Manitowoc ParentCo will
cause its actuary to provide Manitowoc Foodservice with a revised calculation of
the value, as of the Plan Split Date, of the assets to be transferred to each
Manitowoc Foodservice Spinoff DB Plan determined in accordance with the
assumptions and methodologies set forth in Treasury Regulation
Section 1.414(l)-1 and ERISA Section 4044 and reflecting any demographic updates
(the “Final Retirement Plan Transfer Amount” for each such Manitowoc Foodservice
Spinoff DB Plan). Within one hundred twenty (120) days after the Plan Split
Date, Manitowoc ParentCo will cause each Split DB Plan to transfer to the
corresponding Manitowoc Foodservice Spinoff DB Plan an amount in cash or in kind
equal to (i) the Final Retirement Plan Transfer Amount, minus (ii) any amounts
previously transferred from such Split DB Plan (A) directly to the corresponding
Manitowoc Foodservice Spinoff DB Plan or (B) to a third party on behalf of the
corresponding Manitowoc Foodservice Spinoff DB Plan (such amount, the “True-Up
Amount”). If the True-Up Amount is a negative number with respect to any
Manitowoc Foodservice Spinoff DB Plan, Manitowoc Foodservice will cause each
such Manitowoc Foodservice Spinoff DB Plan to transfer back to the corresponding
Split DB Plan an amount, in cash or in kind, by which the amounts described in
clause (ii) in the preceding sentence exceed the Final Retirement Plan Transfer
Amount. The parties hereto acknowledge that the Split DB Plans’ transfer of the
True-Up Amount (if any) to the corresponding Manitowoc Foodservice Spinoff DB
Plans will be in full settlement and satisfaction of the obligations of
Manitowoc ParentCo and the Split DB Plans to transfer assets to the Manitowoc
Foodservice Spinoff DB Plans pursuant to this Section. Any amounts transferred
between a Split DB Plan and a Manitowoc Foodservice Spinoff DB Plan pursuant to
Section 3.1(b) or 3.1(c), or otherwise to effectuate this Article 3, will be
adjusted for earnings in a manner to be determined by mutual agreement of
Manitowoc ParentCo and Manitowoc Foodservice.

(d) From and after the Plan Split Date, Manitowoc Foodservice and the members of
the Manitowoc Foodservice Group shall be solely and exclusively

 

11



--------------------------------------------------------------------------------

responsible for all obligations and liabilities with respect to, or in any way
related to, the Manitowoc Foodservice Spinoff DB Plans, whether accrued before,
on or after the Plan Split Date. For the avoidance of doubt, the Manitowoc
Foodservice Spinoff DB Plans will have the sole and exclusive obligation to the
extent required by law and the terms of the applicable Manitowoc Foodservice
Spinoff DB Plan to restore the unvested accrued benefits attributable to any
Former Manitowoc ParentCo Business Employee who becomes employed by a member of
the Manitowoc Foodservice Group and whose employment with Manitowoc ParentCo or
any of its Affiliates terminated on or before the Plan Split Date at a time when
such individual’s benefits under the Split DB Plan were not fully vested.
Furthermore, the Manitowoc Foodservice Spinoff DB Plans will have the sole
obligation to restore accrued benefits attributable to any lost participants who
were formerly employed in the Transferred Business to the extent required by
applicable law.

3.2 Continuation of Elections. As of the Plan Split Date, Manitowoc Foodservice
(acting directly or through a member of the Manitowoc Foodservice Group) will
cause the Manitowoc Foodservice Spinoff DB Plans to recognize and maintain all
existing elections, including beneficiary designations, payment form elections
and rights of alternate payees under qualified domestic relations orders with
respect to Manitowoc Foodservice Group Employees and Former Foodservice Business
Employees and their respective Plan Payees under the corresponding Split DB
Plan.

3.3 Delayed Transfer Employees. Notwithstanding any provision of this Agreement
to the contrary, for purposes of this Article 3, neither the term “Manitowoc
ParentCo Group Employees” nor the term “Manitowoc Foodservice Group Employees”
will include Delayed Transfer Employees. Manitowoc ParentCo and Manitowoc
Foodservice will cooperate in good faith to address any loss a Delayed Transfer
Employee experiences under a Split DB Plan or Manitowoc Foodservice Spinoff DB
Plan by reason of such employee’s transfer described in Section 7.3.

ARTICLE 4

U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

4.1 Manitowoc Foodservice Spinoff DC Plans.

(a) Effective as of the Plan Split Date, Manitowoc Foodservice or another member
of the Manitowoc Foodservice Group will adopt and establish certain defined
contribution plans that are intended to qualify under Code Section 401(a), and a
related master trust or trusts exempt under Code Section 501(a) (such plans and
trusts, the “Manitowoc Foodservice Spinoff DC Plans”). Each Manitowoc
Foodservice Spinoff DC Plan will have terms and features (including employer
contribution provisions) that are substantially similar to one of the Employee
Benefit Plans listed on Schedule 4.1(a) (such Employee Benefit Plans, the “Split
DC Plans”) such that (for the avoidance of doubt) each Split DC Plan is
substantially replicated by a corresponding Manitowoc Foodservice Spinoff DC
Plan. Manitowoc Foodservice or a member of the Manitowoc Foodservice Group will
be solely responsible for taking all necessary, reasonable, and appropriate
actions (including the submission of the Manitowoc Foodservice Spinoff DC Plans
to the

 

12



--------------------------------------------------------------------------------

Internal Revenue Service for a determination of their tax-qualified status) to
establish, maintain and administer the Manitowoc Foodservice Spinoff DC Plans so
that they are qualified under Section 401(a) of the Code and that the related
trusts thereunder are exempt under Section 501(a) of the Code. Each Manitowoc
Foodservice Spinoff DC Plan will assume liability for all benefits accrued or
earned (whether or not vested) by Manitowoc Foodservice Group Employees and
Former Foodservice Business Employees under the corresponding Split DC Plan as
of the Plan Split Date or Applicable Transfer Date to the extent the Applicable
Transfer Date occurs on or before the first anniversary of the Distribution
Date.

(b) On or as soon as reasonably practicable following the Plan Split Date or
Applicable Transfer Date (but not later than thirty (30) days thereafter),
Manitowoc ParentCo or another member of the Manitowoc ParentCo Group will cause
each Split DC Plan to transfer to the applicable Manitowoc Foodservice Spinoff
DC Plan, and Manitowoc Foodservice or another member of the Manitowoc
Foodservice Group will cause such Manitowoc Foodservice Spinoff DC Plan to
accept the transfer of, the accounts, liabilities and related assets in such
Split DC Plan attributable to Manitowoc Foodservice Group Employees and Former
Foodservice Business Employees and their respective Plan Payees. The transfer of
assets will be in cash or in kind (as determined by the transferor) and include
outstanding loan balances and amounts forfeited by Former Foodservice Business
Employees that have not yet been reallocated or applied to the payment of
contributions or expenses and be conducted in accordance with Code
Section 414(l) and Treasury Regulation Section 1.414(l)-1 and Section 208 of
ERISA.

(c) On or as soon as reasonably practicable following the Applicable Transfer
Date (but not later than thirty (30) days thereafter), Manitowoc Foodservice or
a member of the Manitowoc Foodservice Group will cause the accounts, related
liabilities, and related assets in the corresponding Manitowoc Foodservice
Spinoff DC Plan(s) attributable to any Delayed Transfer Employees from the
Manitowoc Foodservice Group and their respective Plan Payees (including any
outstanding loan balances) to be transferred in cash or in-kind (as determined
by the transferor) in accordance with Code Section 414(l) and Treasury
Regulation Section 1.414(l)-1 and Section 208 of ERISA to the applicable Split
DC Plan(s). Manitowoc ParentCo or another member of the Manitowoc ParentCo Group
will cause the applicable Split DC Plan(s) to accept such transfer of accounts,
liabilities and assets.

(d) From and after the Distribution Date, except as specifically provided in
paragraph (c) above, Manitowoc Foodservice and the Manitowoc Foodservice Group
will be solely and exclusively responsible for all obligations and liabilities
with respect to, or in any way related to, the Manitowoc Foodservice Spinoff DC
Plans, whether accrued before, on or after the Distribution Date. For the
avoidance of doubt, the Manitowoc Foodservice Spinoff DC Plans will, to the
extent required by Law and the terms of the applicable Manitowoc Foodservice
Spinoff DC Plans, have the sole and exclusive obligation to restore the unvested
portion of any account attributable to any individual who becomes employed by a
member of the Manitowoc Foodservice Group and whose employment with Manitowoc
ParentCo or any of its Affiliates, or a member of the Manitowoc ParentCo Group,
terminated on or before the Distribution at a time when such

 

13



--------------------------------------------------------------------------------

individual’s benefits under the Split DC Plans were not fully vested.
Furthermore, the Manitowoc Foodservice Spinoff DC Plans will have the sole
obligation to restore accounts attributable to any lost participants who were
formerly employed in the Transferred Business to the extent required by
applicable law.

4.2 Continuation of Elections. As of the Distribution Date, or Applicable
Transfer Date, Manitowoc Foodservice (acting directly or through a member of the
Manitowoc Foodservice Group) will cause the Manitowoc Foodservice Spinoff DC
Plans to recognize and maintain all elections, including payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to Manitowoc Foodservice Group Employees
and Former Foodservice Business Employees and their respective Plan Payees under
the corresponding Split DC Plan.

4.3 Assumed DC Plans.

(a) Effective no later than the Distribution Date, Manitowoc Foodservice or
another member of the Manitowoc Foodservice Group will assume and be solely
responsible for the defined contribution plans listed on Schedule 4.3 (the
“Assumed DC Plans”), if any, and the Manitowoc ParentCo Group will have no
liabilities with respect thereto. From and after the Distribution Date,
Manitowoc Foodservice or a member of the Manitowoc Foodservice Group will be
solely responsible for taking all necessary, reasonable, and appropriate actions
to maintain and administer the Assumed DC Plans so that they are qualified under
Section 401(a) of the Code and that the related trusts thereunder are exempt
under Section 501(a) of the Code. From and after the Distribution Date,
Manitowoc Foodservice and the Manitowoc Foodservice Group will assume and be
solely and exclusively responsible for all assets, obligations, and liabilities
associated with, or in any way related to, the Assumed DC Plans, whether accrued
before, on or after the Distribution Date.

(b) As of the Distribution Date, Manitowoc Foodservice (acting directly or
through a member of the Manitowoc Foodservice Group) will cause the Assumed DC
Plans to recognize and maintain all elections, including payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders that were in effect with respect to Manitowoc
Foodservice Group Employees and Former Foodservice Business Employees and their
respective Plan Payees under the Assumed DC Plans immediately prior to the
Distribution Date.

4.4 Contributions Due. All amounts payable to the Split DC Plans and Assumed DC
Plans with respect to employee deferrals, matching contributions and employer
contributions for Manitowoc Foodservice Group Employees relating to a time
period ending on or prior to the Distribution Date, determined in accordance
with the terms and provisions of the Split DC Plans, the Assumed DC Plans, ERISA
and the Code, will be paid by Manitowoc ParentCo or another member of the
Manitowoc ParentCo Group to the appropriate Split DC Plan or Assumed DC Plan
prior to the date of any asset transfer described in Section 4.1(b) or
Section 4.3(a).

 

14



--------------------------------------------------------------------------------

ARTICLE 5

WELFARE PLANS

5.1 Manitowoc Foodservice Spinoff Welfare Plans.

(a) Effective as of the Plan Split Date, Manitowoc Foodservice or another member
of the Manitowoc Foodservice Group will establish the Manitowoc Foodservice
Corporation Welfare Benefit Plan for Retirees and the Manitowoc Foodservice
Corporation Bargaining Unit Welfare Benefit Plan for Retirees (together, the
“Manitowoc Foodservice Spinoff Retiree Welfare Plans”). Each Manitowoc
Foodservice Spinoff Retiree Welfare Plan will have terms and features (including
benefit coverage options, employer contribution provisions and retiree medical
coverage) that are substantially similar to one of the Manitowoc ParentCo
Employee Benefit Plans listed on Schedule 5.1(a) (such Manitowoc ParentCo
Benefit Plans, the “Split Retiree Welfare Plans”) such that (for the avoidance
of doubt) each Split Retiree Welfare Plan is substantially replicated by a
Manitowoc Foodservice Spinoff Retiree Welfare Plan, except as otherwise provided
on Schedule 5.1(a). As of the Plan Split Date, each Manitowoc Foodservice
Spinoff Retiree Welfare Plan shall cover those Manitowoc Foodservice Group
Employees and Former Foodservice Business Employees and their Plan Payees who
immediately prior to the Plan Split Date were participating in, or entitled to
present or future benefits under, the corresponding Split Retiree Welfare Plan.
The Manitowoc Foodservice Group and the Manitowoc Foodservice Spinoff Retiree
Welfare Plans are solely responsible for all claims incurred by Manitowoc
Foodservice Group Employees and Former Foodservice Business Employees and their
Plan Payees under the Manitowoc Foodservice Spinoff Retiree Welfare Plans and
Split Retiree Welfare Plans (“Manitowoc Foodservice Retiree Welfare Claims”)
before, on and after the Plan Split Date, but only to the extent such claims are
not payable under an insurance policy held by the Manitowoc ParentCo Group. To
the extent any Manitowoc Foodservice Retiree Welfare Claims are payable under an
insurance policy held by the Manitowoc ParentCo Group, Manitowoc ParentCo will
take all commercially reasonable actions necessary to process such claim and
obtain payment under the applicable insurance policy. Effective as of the Plan
Split Date, Manitowoc Foodservice Group Employees and their Plan Payees will
cease to be covered by the Split Retiree Welfare Plans. The Manitowoc ParentCo
Group and the Split Retiree Welfare Plans will remain solely responsible for all
claims incurred by Manitowoc ParentCo Employees and Former Manitowoc ParentCo
Employees and their Plan Payees, whether incurred before, on, or after the Plan
Split Date.

(b) Effective as of the Plan Split Date, Manitowoc Foodservice or a member of
the Manitowoc Foodservice Group will establish certain other welfare benefit
plans (such plans, the “Manitowoc Foodservice Spinoff Welfare Plans”) with terms
and features (including benefit coverage options, employer contribution
provisions and retiree medical coverage) that are substantially similar to one
of the Manitowoc ParentCo Group Employee Benefit Plans listed on Schedule 5.1(b)
(such Manitowoc ParentCo Group Employee Benefit Plans, the “Split Welfare
Plans”) such that (for the avoidance of doubt) each Split Welfare Plan is
substantially replicated by a Manitowoc Foodservice Spinoff Welfare Plan, except
as otherwise provided on Schedule 5.1(b). From and after the Plan

 

15



--------------------------------------------------------------------------------

Split Date or Applicable Transfer Date, Manitowoc Foodservice will cause each
Manitowoc Foodservice Spinoff Welfare Plan to cover those Manitowoc Foodservice
Group Employees and their Plan Payees who immediately prior to the Plan Split
Date or Applicable Transfer Date were participating in, or entitled to present
or future benefits under, the corresponding Split Welfare Plan, except as
otherwise provided in the Transition Services Agreement. With respect to any
severance benefits owed to any (i) Manitowoc ParentCo Group Employee or any
Former Manitowoc ParentCo Business Employee as a result of a termination of
employment occurring before, on or after the Plan Split Date or (ii) Manitowoc
Foodservice Group Employee or Former Foodservice Business Employee as a result
of a termination of employment occurring prior to the Plan Split Date (the
“Retained Severance Benefits”), the Manitowoc ParentCo Group and the applicable
Manitowoc ParentCo Group Welfare Plans (including the Split Welfare Plans) will
be solely responsible for all such Retained Severance Benefits. The Manitowoc
Foodservice Group and the Manitowoc Foodservice Spinoff Welfare Plans will be
solely responsible for all claims incurred by Manitowoc Foodservice Group
Employees and Former Foodservice Business Employees and their Plan Payees under
the Manitowoc Foodservice Spinoff Welfare Plans and Split Welfare Plans (except
with respect to Retained Severance Benefits or as otherwise provided in the
Transition Services Agreement) (“Manitowoc Foodservice Welfare Claims”) on and
after the Plan Split Date or Applicable Transfer Date. Effective as of the Plan
Split Date or Applicable Transfer Date, Manitowoc ParentCo will cause Manitowoc
Foodservice Group Employees and their Plan Payees to cease to be covered by the
Manitowoc ParentCo Group Welfare Plans (including the Split Welfare Plans),
except as otherwise provided in the Transition Services Agreement. The Manitowoc
ParentCo Group and the Manitowoc ParentCo Group Welfare Plans will remain solely
responsible for all claims incurred by Manitowoc ParentCo Group Employees and
Former Manitowoc ParentCo Business Employees and their Plan Payees, whether
incurred before, on, or after the Plan Split Date.

(c) For purposes of this Section 5.1, a claim will be deemed “incurred” on the
date that the event that gives rise to the claim occurs (for purposes of life
insurance, severance, sickness, accident and disability programs) or on the date
that treatment or services are provided (for purposes of health care programs).

5.2 Continuation of Elections.

(a) As of or prior to the Plan Split Date, Manitowoc Foodservice will cause the
Manitowoc Foodservice Spinoff Retiree Welfare Plans to recognize elections and
designations (including, without limitation, all coverage and contribution
elections and beneficiary designations, all continuation coverage and conversion
elections, and all qualified medical child support orders and other orders
issued by courts of competent jurisdiction) in effect with respect to Former
Foodservice Business Employees prior to the Plan Split Date under the
corresponding Split Retiree Welfare Plan, to the extent such elections and
designations and orders are applicable to such Split Retiree Welfare Plan, and
will continue to apply and maintain in force comparable elections and
designations and orders under the Manitowoc Foodservice Spinoff Retiree Welfare
Plans for the remainder of the period or periods for which such elections or
designations are by their terms effective.

 

16



--------------------------------------------------------------------------------

(b) As of the Plan Split Date, or Applicable Transfer Date, Manitowoc
Foodservice will cause the Manitowoc Foodservice Spinoff Welfare Plans to
recognize elections and designations (including, without limitation, all
coverage and contribution elections and beneficiary designations, all
continuation coverage and conversion elections, and all qualified medical child
support orders and other orders issued by courts of competent jurisdiction) in
effect with respect to Manitowoc Foodservice Group Employees and Former
Foodservice Business Employees prior to the Plan Split Date, or Applicable
Transfer Date, under the corresponding Split Welfare Plan, to the extent such
elections and designations and orders are applicable to such Split Welfare Plan,
and apply and maintain in force comparable elections and designations and orders
under the Manitowoc Foodservice Spinoff Welfare Plans for the remainder of the
period or periods for which such elections or designations are by their original
terms effective.

5.3 Deductibles and Other Cost-Sharing Provisions.

(a) As of the Plan Split Date, Manitowoc Foodservice has caused the Manitowoc
Foodservice Spinoff Retiree Welfare Plans to recognize all amounts applied to
deductibles, co-payments and out-of-pocket maximums with respect to Manitowoc
Foodservice Group Employees and Former Foodservice Business Employees under the
corresponding Split Retiree Welfare Plan during the plan year in which the Plan
Split Date occurs, and the Manitowoc Foodservice Spinoff Retiree Welfare Plans
have not imposed any limitations on coverage for preexisting conditions other
than such limitations as were applicable under the corresponding Split Retiree
Welfare Plan prior to the Plan Split Date.

(b) As of the Plan Split Date, or Applicable Transfer Date, Manitowoc
Foodservice will cause the Manitowoc Foodservice Spinoff Welfare Plans to
recognize all amounts applied to deductibles, co-payments and out-of-pocket
maximums with respect to Manitowoc Foodservice Group Employees and Former
Foodservice Business Employees under the corresponding Split Welfare Plan during
the plan year in which the Distribution or Applicable Transfer Date occurs, and
the Manitowoc Foodservice Spinoff Welfare Plans will not impose any limitations
on coverage for preexisting conditions other than such limitations as were
applicable under the corresponding Split Welfare Plan prior to the Plan Split
Date or Applicable Transfer Date.

5.4 Flexible Spending Account Treatment. The Manitowoc ParentCo Group and the
portion of a Split Welfare Plan that consists of medical and dependent care
flexible spending accounts (the “Manitowoc ParentCo Flexible Account Plan”)
shall be solely responsible for any liabilities for reimbursement of medical and
dependent care claims (“Flexible Spending Claims”) that are (i) incurred under
the Manitowoc ParentCo Flexible Account Plan prior to the Plan Split Date or
Applicable Transfer Date by Manitowoc Foodservice Group Employees or
(ii) incurred under the Manitowoc ParentCo Flexible Account Plan prior to, on or
after the Plan Split Date or Applicable Transfer Date by Former Foodservice
Business Employees. The Manitowoc Foodservice Group and the portion of a
Manitowoc Foodservice Spinoff Welfare Plan that consists of medical and
dependent care flexible spending accounts (the “Manitowoc Foodservice Flexible
Account Plan”) shall be solely responsible for any liabilities for Flexible
Spending Claims incurred on or after the Plan Split Date or Applicable Transfer
Date by Manitowoc

 

17



--------------------------------------------------------------------------------

Foodservice Group Employees. The applicable Manitowoc Foodservice Flexible
Account Plan will, as required under Section 5.2, give effect to the elections
of Manitowoc Foodservice Group Employees that were in effect under the
corresponding Split Welfare Plan as of the Plan Split Date or Applicable
Transfer Date.

5.5 Workers’ Compensation. The Manitowoc ParentCo Group will be solely
responsible for all United States (including its territories) workers’
compensation claims of Manitowoc ParentCo Group Employees and Former Manitowoc
ParentCo Business Employees, regardless of when the Workers’ Compensation Events
to which such claims relate occur. The Manitowoc ParentCo Group will have sole
authority for administering, making decisions with respect to, and paying all
United States (including its territories) workers’ compensation claims of
Manitowoc Foodservice Group Employees and Former Foodservice Business Employees
with respect to Workers’ Compensation Events occurring before the Manitowoc
Foodservice Employment Date or Applicable Transfer Date (“Manitowoc Foodservice
Workers’ Compensation Claims”), subject to the prior consent of Manitowoc
Foodservice, which consent shall not be unreasonably withheld. The consent
described in the immediately preceding sentence will be evidenced in writing
with respect to any decision relating to (a) the settlement of a Manitowoc
Foodservice Workers’ Compensation Claim, (b) the designation of a condition as
reimbursable, or (c) the administration of ongoing litigation. Manitowoc
Foodservice will, and will cause any other member of the Manitowoc Foodservice
Group (and each of their respective successors and assigns) to, jointly and
severally indemnify, defend and hold harmless Manitowoc ParentCo and each member
of the Manitowoc ParentCo Group and each of their respective successors and
assigns from and against any and all damages incurred by Manitowoc ParentCo
arising out of or in connection with a Manitowoc Foodservice Workers’
Compensation Claim, whether such damages arise or accrue prior to, on or
following the Manitowoc Foodservice Employment Date, but only to the extent such
damages are not payable under an insurance policy (other than self insurance)
held by the Manitowoc ParentCo Group. To the extent any such damages are payable
under an insurance policy held by the Manitowoc ParentCo Group, Manitowoc
ParentCo will take all commercially reasonable actions necessary to obtain
payment of such damages under the applicable insurance policy. The Manitowoc
Foodservice Group will be solely responsible for all workers’ compensation
claims of Manitowoc Foodservice Group Employees with respect to Workers’
Compensation Events occurring on or after the Manitowoc Foodservice Employment
Date. Notwithstanding anything to the contrary in the foregoing, Manitowoc
Foodservice shall assume or indemnify Manitowoc ParentCo against a portion of
the letter of credit collateral obligation to the State of Wisconsin incurred by
Manitowoc ParentCo in connection with the Wisconsin self-insured workers’
compensation program in which Manitowoc ParentCo participates. The portion of
such obligation that Manitowoc Foodservice assumes or indemnifies Manitowoc
ParentCo against shall be determined on the basis of actuarial projections
prepared by Manitowoc ParentCo’s actuarial firm, as consented to by Manitowoc
Foodservice, provided that such consent shall not be unreasonably withheld.

5.6 COBRA. Effective as of the Plan Split Date or Applicable Transfer Date,
Manitowoc Foodservice or a member of the Manitowoc Foodservice Group will assume
or will cause the Manitowoc Foodservice Spinoff Welfare Plans to assume sole
responsibility for compliance with COBRA after the Plan Split Date or Applicable
Transfer Date for all Manitowoc Foodservice Group Employees, Former Foodservice
Business Employees and their “qualified beneficiaries” for whom a “qualifying
event” occurs before, on or after the Plan Split

 

18



--------------------------------------------------------------------------------

Date or the Applicable Transfer Date. Manitowoc ParentCo, the Manitowoc ParentCo
Group, or a Split Welfare Plan will remain solely responsible for compliance
with COBRA before, on and after the Plan Split Date or Applicable Transfer Date
for Manitowoc ParentCo Group Employees, Former Manitowoc ParentCo Business
Employees and their “qualified beneficiaries.” The terms “qualified
beneficiaries” and “qualifying event” will have the meanings given to them under
Code Section 4980B and ERISA Sections 601-608. For the avoidance of doubt,
Section 5.1(b) will govern whether the Manitowoc Foodservice Spinoff Welfare
Plans or Split Welfare Plans are responsible for claims incurred by Manitowoc
Foodservice Group Employees, Former Foodservice Business Employees, or their
qualified beneficiaries, while receiving continuation coverage under COBRA.

ARTICLE 6

NONQUALIFIED DEFERRED COMPENSATION PLANS

6.1 Kysor SERPs. Effective on or prior to the Distribution Date, Manitowoc
ParentCo shall (or shall cause its Affiliates to) assign, and Manitowoc
Foodservice will assume, each Supplemental Executive Retirement Plan sponsored
by Kysor Industrial Corporation, the Supplemental Executive Retirement Plan
established for the benefit of Emanuele Lanzani (collectively, the “Foodservice
SERPs”) and any related trust or similar funding arrangement dedicated to such
Foodservice SERPs. Following such assignment and assumption, Manitowoc
Foodservice shall be solely responsible for, and Manitowoc ParentCo shall have
no obligation with respect to, benefits payable under such Foodservice SERPs.

6.2 Supplemental Executive Retirement Plan. On or prior to the Distribution
Date, Manitowoc Foodservice or another member of the Manitowoc Foodservice Group
shall establish and adopt a supplemental executive retirement plan (the
“Manitowoc Foodservice SERP”) to provide each Manitowoc Foodservice Group
Employee who was a participant in the Manitowoc ParentCo Supplemental Executive
Retirement Plan (the “Manitowoc ParentCo SERP”) as of immediately prior to the
Distribution Date (the “Manitowoc Foodservice SERP Beneficiaries”) benefits
accrued in respect of service with, and compensation from, Manitowoc ParentCo
and Manitowoc Foodservice through the Distribution Date. After the Distribution
Date, the Manitowoc Foodservice SERP shall provide benefits to Manitowoc
Foodservice SERP Beneficiaries who were participants in the Manitowoc ParentCo
SERP as of immediately prior to the Distribution Date that are substantially
similar in form, timing and amount to those to which such Manitowoc Foodservice
SERP Beneficiary would have been entitled to under the Manitowoc ParentCo SERP
had such person’s employment with Manitowoc ParentCo or its Affiliates continued
without interruption during the period of such person’s employment with
Manitowoc Foodservice or its Affiliates. As of the Distribution Date, the
Manitowoc Foodservice Group Employees shall no longer participate in the
Manitowoc ParentCo SERP and shall instead be eligible to participate in the
Manitowoc Foodservice SERP. On or prior to the Distribution Date, Manitowoc
ParentCo shall pay to Manitowoc Foodservice an amount equal to the benefit
accrued under the Manitowoc ParentCo SERP as of the Distribution Date with
respect to the Manitowoc Foodservice SERP Beneficiaries.

 

19



--------------------------------------------------------------------------------

6.3 Deferred Compensation Plan.

(a) On or prior to the Distribution Date, Manitowoc Foodservice or another
member of the Manitowoc Foodservice Group shall establish and adopt deferred
compensation plans for its key employees and directors (the “Manitowoc
Foodservice Deferred Compensation Plan”) to provide each Manitowoc Foodservice
Group Employee who was a participant in the Manitowoc ParentCo Deferred
Compensation Plan (the “Manitowoc ParentCo DCP”) as of immediately prior to the
Distribution Date (the “Manitowoc Foodservice Deferred Compensation
Beneficiaries”) benefits accrued in respect of service and compensation
following the Distribution Date substantially similar to those accrued with
respect to such person under the Manitowoc ParentCo DCP as of immediately prior
to the Distribution Date. As of the Distribution Date, the Manitowoc Foodservice
Group Employees shall no longer participate in the Manitowoc ParentCo DCP.

(b) The liabilities in respect of Manitowoc Foodservice Deferred Compensation
Beneficiaries under the Manitowoc ParentCo DCP shall be assumed by the member of
the Manitowoc Foodservice Group which sponsors the Manitowoc Foodservice
Deferred Compensation Plan, effective as of the Effective Date; provided that
such liabilities in respect of each such Manitowoc Foodservice Deferred
Compensation Beneficiary who is a Delayed Transfer Employee shall be assumed by
such member of the Manitowoc Foodservice Group effective as of close of business
on the Applicable Transfer Date. Manitowoc ParentCo shall have sole
responsibility for the administration of the Manitowoc ParentCo DCP and the
payment of benefits thereunder to or on behalf of Manitowoc ParentCo Group
Employees, and no member of the Manitowoc Foodservice Group shall have any
liability or responsibility therefor. Manitowoc Foodservice Group shall have
sole responsibility for the administration of the Manitowoc Foodservice Deferred
Compensation Plan and the payment of benefits thereunder to or on behalf of
Manitowoc Foodservice Group Employees and Former Foodservice Business Employees,
and no member of the Manitowoc ParentCo Group shall have any liability or
responsibility therefor.

(c) Each share unit relating to Manitowoc ParentCo Common Stock credited to
“Program A” of the Manitowoc ParentCo DCP and the Manitowoc Foodservice Deferred
Compensation Plan (a “ParentCo Share Unit”) on the Distribution Date shall be
converted into, upon the Distribution being made, an adjusted ParentCo Share
Unit and an equal number of share units relating to Manitowoc Foodservice Common
Stock (the “Foodservice Share Units”). The adjusted ParentCo Share Units and the
Foodservice Share Units held in the Manitowoc ParentCo DCP and the Manitowoc
Foodservice Deferred Compensation Plan shall continue to be subject to the same
terms and conditions as apply to ParentCo Share Units immediately prior to the
Effective Date; provided that the ParentCo Share Unit may be settled in cash or
stock rather than solely in stock.

(d) On or prior to the Effective Date, Manitowoc Foodservice or another member
of the Manitowoc Foodservice Group shall establish a rabbi trust in a form that
is substantially comparable to the rabbi trust maintained by Manitowoc ParentCo
with

 

20



--------------------------------------------------------------------------------

respect to the Manitowoc Foodservice SERP and the Manitowoc ParentCo DCP in
effect immediately prior to the Effective Date. In connection with the
assumption of the liabilities under the Manitowoc Foodservice SERP and the
Manitowoc ParentCo DCP in respect of Manitowoc Foodservice SERP Beneficiaries
and Manitowoc Foodservice Deferred Compensation Beneficiaries, Manitowoc
ParentCo shall (or shall cause a Manitowoc ParentCo Group entity to), as soon as
reasonably practicable after the Effective Date, transfer assets from the
Manitowoc ParentCo rabbi trust relating to the accrued benefit of such Manitowoc
Foodservice SERP Beneficiaries under the Manitowoc ParentCo SERP and the
Manitowoc ParentCo DCP accounts of such Manitowoc Foodservice Deferred
Compensation Beneficiaries in an amount equal to the funded percentage of such
liabilities (as determined by Manitowoc ParentCo’s actuary) as of the Effective
Date to the rabbi trust established by Manitowoc Foodservice with respect to the
Manitowoc Foodservice SERP and the Manitowoc Foodservice Deferred Compensation
Plan as of the Effective Date.

ARTICLE 7

OTHER TRANSFERRED EMPLOYEE MATTERS

7.1 Certain Foreign National Employees. The parties recognize that certain of
the U.S. Transferred Employees and possibly Other U.S. Manitowoc Foodservice
Employees are in nonimmigrant visa status or have applications for lawful
permanent residence pending with the relevant governmental authorities (the
“Affected Foreign National Employees”). The parties further recognize that new
or amended petitions with respect to such Affected Foreign National Employees
may be required in certain of these cases, unless Manitowoc Foodservice is
deemed the “successor-in-interest” to Manitowoc ParentCo (as such term is used
in pronouncements by the U.S. Citizenship and Immigration Service (“USCIS”))
with respect to such Affected Foreign National Employees. Accordingly, Manitowoc
Foodservice hereby expressly agrees to assume, and Manitowoc ParentCo hereby
assigns, in each case effective as of the Manitowoc Foodservice Employment Date,
all of the immigration related liabilities of the Affected Foreign National
Employees (including, without limitation, any obligations, liabilities and
undertakings arising from or under attestations made in each certified and still
effective Labor Condition Application filed by Manitowoc ParentCo with respect
to any such Affected Foreign National Employees). The parties each agree to take
such actions as may reasonably be requested at and following the Manitowoc
Foodservice Employment Date to document to the USCIS or such other governmental
agency, as the case may be, the “successor-in-interest” relationship with
respect to any Affected Foreign National Employees.

7.2 Workers’ Compensation. The U.S. Transferred Employees and Other U.S.
Manitowoc Foodservice Employees will be covered under Manitowoc ParentCo’s
workers’ compensation insurance until 11:59 p.m. on the day preceding the
Manitowoc Foodservice Employment Date. On and after the Manitowoc Foodservice
Employment Date, the U.S. Transferred Employees and Other U.S. Manitowoc
Foodservice Employees will be covered under the workers’ compensation insurance
of Manitowoc Foodservice.

7.3 Delayed Transfer Employees. Upon mutual agreement of Manitowoc Foodservice
and Manitowoc ParentCo, any employee whose employment transfers within 6 months
after the Distribution Date from the Manitowoc ParentCo Group to the Manitowoc

 

21



--------------------------------------------------------------------------------

Foodservice Group or from the Manitowoc Foodservice Group to the Manitowoc
ParentCo Group because such employee was inadvertently and erroneously treated
as employed by the wrong employer on the Distribution Date and who was
continuously employed by a member of the Manitowoc Foodservice Group or the
Manitowoc ParentCo Group (as applicable) from the Distribution Date through the
date such employee commences employment with a member of the Manitowoc ParentCo
Group or Manitowoc Foodservice Group (as applicable) will be a “Delayed Transfer
Employee”; provided that no employee of either Group who is covered by a
collective bargaining agreement at the time such employee transfers to the other
Group will be a Delayed Transfer Employee. Notwithstanding anything herein to
the contrary, no employee will be considered a Delayed Transfer Employee unless
the mutual agreement with respect to, and Applicable Transfer Date of, any
Delayed Transfer Employee occurs on or before the date that is 6 months after
the Distribution Date.

ARTICLE 8

NON-U.S. TRANSFERRED EMPLOYEE MATTERS

8.1 Non-U.S. Transferred Employees.

(a) Subject to Section 7.3 herein, effective as of the Manitowoc Foodservice
Employment Date, Manitowoc Foodservice agrees to employ, or cause one of its
applicable Affiliates to employ, the Non-U.S. Employees who accept offers of
employment from the applicable Affiliate of Manitowoc Foodservice or who
otherwise become employees of the applicable Affiliate of Manitowoc Foodservice
by operation of law (other than any Eligible Inactive Employee). Where a
transfer of employment is necessary, such transfer will be carried out in
compliance with applicable transfer laws and regulations, including, without
limitation, the European Union Acquired Rights Directive (as amended and as
implemented from country to country from time to time) or any such similar
transfer law or regulation in other countries that provides for the transfer of
employment by operation of law (such transfer laws and regulations collectively,
the “Transfer Laws”). Where a transfer of employment is necessary and the
Transfer Laws are not applicable, Manitowoc Foodservice agrees that the
employment of each Non-U.S. Employee will be transferred to Manitowoc
Foodservice or one of its Affiliates by substitution of employer, three-party
contract, assignment, subjective novation, or as may otherwise reasonably be
required or permitted to obtain the consent of the Non-U.S. Employee to the
transfer and to the extent possible without triggering the obligation to pay
severance or other termination liabilities. The parties agree to cooperate fully
and timely in the transition activities and also to comply (and cause their
applicable Affiliates to comply) with the Transfer Laws.

(b) In the event that, within thirty (30) days after the Manitowoc Foodservice
Employment Date, a Non-U.S. Employee is found not to have transferred to
Manitowoc Foodservice or its applicable Affiliate (when such transfer was
contemplated by the Separation Agreement or this Agreement), then Manitowoc
Foodservice, in consultation with Manitowoc ParentCo, will as soon as
practicable, but in any event within ten (10) days that are business days in the
relevant jurisdiction of being so requested by Manitowoc ParentCo, make or cause
an Affiliate to make to each such Non-U.S. Employee an offer in writing meeting
the requirements of Section 8.1(a) to employ him

 

22



--------------------------------------------------------------------------------

or her effective immediately. As of acceptance of the offer made pursuant to
this Section 8.1(b), the employment of the Non-U.S. Employee will terminate with
Manitowoc ParentCo or its applicable Affiliate.

(c) If within thirty (30) days after the Manitowoc Foodservice Employment Date,
any employee of Manitowoc ParentCo or any Manitowoc ParentCo Affiliate (other
than a Non-U.S. Employee) is found to have transferred to Manitowoc Foodservice
or one of its Affiliates (when such transfer was not contemplated by the
Separation Agreement or this Agreement), (i) Manitowoc ParentCo in consultation
with Manitowoc Foodservice will as soon as practicable, but in any event within
ten (10) days that are business days in the relevant jurisdiction of being so
requested by Manitowoc Foodservice, make or cause one of its Affiliates to make
to each such person an offer in writing to employ him or her effective
immediately and (ii) Manitowoc ParentCo’s offer will be for terms and conditions
of employment that are substantially comparable to the corresponding provisions
of the employee’s contract of employment as existing immediately prior to the
Manitowoc Foodservice Employment Date. As of acceptance of the offer made
pursuant to this Section 8.1(c), the employment of the employee will terminate
with Manitowoc Foodservice or one of its Affiliates, as applicable.

(d) If any Eligible Inactive Employee on a non-U.S. payroll becomes eligible to
return to active work status after the Manitowoc Foodservice Employment Date and
at a time when he or she would be entitled to reemployment under either
applicable law or Manitowoc ParentCo’s policies and procedures in existence
immediately prior to the Manitowoc Foodservice Employment Date, Manitowoc
Foodservice or one of its Affiliates will immediately take such steps as may be
necessary to employ the Eligible Inactive Employee. Such employment will satisfy
the requirements of applicable law and Manitowoc ParentCo’s policies and
procedures in existence immediately prior to the Manitowoc Foodservice
Employment Date. In addition, the termination of the Eligible Inactive Employee
from Manitowoc ParentCo or its Affiliate and the employment of such Eligible
Inactive Employee by Manitowoc Foodservice or one of its Affiliates will, if
possible, be conducted in such a manner as to avoid triggering the obligation to
pay the Eligible Inactive Employee severance or other termination liabilities.
Any Eligible Inactive Employee who becomes employed by Manitowoc Foodservice or
one of its Affiliates pursuant to this Section 8.1(d) will be treated as a
Non-U.S. Transferred Employee as of his or her date of hire with Manitowoc
Foodservice or one of its Affiliates (which date of hire will be substituted for
the “Manitowoc Foodservice Employment Date” as to that Non-U.S. Transferred
Employee for all purposes of this Agreement).

8.2 Non-U.S. Employee Benefits.

(a) Manitowoc Foodservice will, or will cause its Affiliates to, establish or
maintain the Manitowoc Foodservice Non-U.S. Plans and such other employee
benefit plans outside of the United States as may be required by applicable law
and Section 8.1(a).

 

23



--------------------------------------------------------------------------------

(b) As of 11:59 p.m. on the day preceding the Plan Split Date (or such later
date as provided in Schedule 8.2 or in subsequent written agreements between the
parties for the adoption of the Manitowoc Foodservice Non-U.S. Plan of the same
type), Manitowoc ParentCo and/or its Affiliates will cease all responsibility or
liability with respect to coverage for any Non-U.S. Transferred Employee and any
Other Non-U.S. Manitowoc Foodservice Employee under any Employee Benefit Plans
maintained by Manitowoc ParentCo or any of its Affiliates. To the extent such
coverages are permitted to cease under applicable law and are not continued by
Manitowoc ParentCo or its Affiliates in accordance with the immediately
following sentence, the coverages will so cease immediately prior to the Plan
Split Date. To the extent (i) such coverages are required to continue on or
beyond said applicable date under applicable law or (ii) Manitowoc ParentCo and
Manitowoc Foodservice agree in writing that any such coverages will continue
after said applicable date for other purposes not inconsistent with applicable
law, Manitowoc ParentCo and/or its Affiliates will continue to provide coverage
for any Non-U.S. Transferred Employee and any Other Non-U.S. Manitowoc
Foodservice Employee under any benefit plans, programs or policies maintained by
Manitowoc ParentCo or any of its Affiliates on and after the aforesaid date to
the extent so required or agreed, and Manitowoc Foodservice and its Affiliates
will indemnify Manitowoc ParentCo and its Affiliates and reimburse them for any
and all expenses (as defined in Section 8.2(a) above) incurred under such plans
in respect of such continuation of coverage on and after the aforesaid date.
Reimbursement under this Section 8.2(b) will be made within thirty (30) days
after Manitowoc Foodservice or its applicable Affiliate receives from Manitowoc
ParentCo or its applicable Affiliate an itemized statement setting forth the
types and amounts of such expenses. Schedule 8.2 sets forth the Manitowoc
ParentCo Non-U.S. Plans, if any, in which Non-U.S. Transferred Employees and any
Other Non-U.S. Manitowoc Foodservice Employees will continue to participate on
and after the Plan Split Date or such other applicable date, as well as the
anticipated date on which their participation in such plans will cease.

(c) During the period from the Manitowoc Foodservice Employment Date through
11:59 p.m. on the day preceding the Plan Split Date, Manitowoc Foodservice will
assume and fulfill, and will cause its Affiliates to assume and fulfill, in a
timely manner, all of the accrued obligations and liabilities relating to the
vacation, annual leave, and holiday policies (collectively, “Paid Leave Days”)
of Manitowoc ParentCo and its Affiliates immediately prior to the Plan Split
Date with regard to Non-U.S. Transferred Employees and any Other Non-U.S.
Manitowoc Foodservice Employees, including allowing Non-U.S. Transferred
Employees and Other Non-U.S. Manitowoc Foodservice Employees to use and be paid
for their accrued but unused Paid Leave Days. On and after the Plan Split Date
and subject to Section 8.3 below and the requirements of applicable law,
Non-U.S. Transferred Employees and Other Non-U.S. Manitowoc Foodservice
Employees will be entitled to accrue and use Paid Leave Days only in accordance
with the policies and procedures of Manitowoc Foodservice or its Affiliates
applicable to similarly situated employees.

8.3 Service Credit. Without limiting anything in Section 8.1 above and
consistent therewith, Manitowoc Foodservice and its Affiliates will provide each
Non-U.S. Transferred Employee with full credit for service recognized by
Manitowoc ParentCo and its Affiliates for all

 

24



--------------------------------------------------------------------------------

purposes (but not for any defined benefit pension plan or retiree medical plan
purpose unless either a plan-to-plan transfer of assets and liabilities has
occurred or applicable law requires the recognition of such service); provided
that in no event will Manitowoc Foodservice or any of its Affiliates be required
to provide any service credit to any Non-U.S. Transferred Employee to the extent
Manitowoc Foodservice or its applicable Affiliate determines in its discretion
that the provision of such credit would result in any duplication of benefits or
unusual or unintended increase in benefits. To the extent that a Non-U.S.
Transferred Employee is paid severance as a result of his transfer of employment
to Manitowoc Foodservice or one of its Affiliates, and to the extent permitted
by applicable law, neither Manitowoc Foodservice nor its applicable Affiliate
will be required to provide that Non-U.S. Transferred Employee with full credit
for service recognized by Manitowoc ParentCo or Manitowoc ParentCo’s Affiliate,
for purposes of any future severance or severance-like payments.

8.4 Immigration and Visa Matters. Where legally permissible and unless the
parties agree otherwise, Manitowoc Foodservice or one of its Affiliates will
assume, in each case effective as of the Manitowoc Foodservice Employment Date,
any work permits, visas or other immigration documents relating to any Non-U.S.
Transferred Employee. The employing entity of the Non-U.S. Transferred Employee
will be solely responsible for the costs associated with the transfer of these
documents, including, if necessary, the costs of third-party attorneys or
consultants. Where permitted by law and/or applicable regulation, Manitowoc
ParentCo will assign to Manitowoc Foodservice or one of its Affiliates, and will
cause its applicable Affiliate to assign to Manitowoc Foodservice or one of its
Affiliates, in each case effective as of the Manitowoc Foodservice Employment
Date, such work permits, visas or other immigration documents and all
immigration-related liabilities.

ARTICLE 9

EQUITY AWARDS AND INCENTIVE COMPENSATION

9.1 Outstanding ParentCo Equity Compensation Awards.

(a) Each Manitowoc ParentCo Equity Compensation Award that is outstanding as of
the Distribution will be adjusted as described below, so that each holder of a
Manitowoc ParentCo Equity Compensation Award will hold adjusted equity awards
comprised of a Manitowoc Foodservice Equity Compensation Award and a Cranes
Equity Compensation Award unless otherwise provided in this Section 9.1(a);
provided that, effective immediately prior to the Distribution, the Manitowoc
ParentCo Compensation Committee may provide for different adjustments with
respect to some or all of a holder’s Manitowoc ParentCo Equity Compensation
Awards. For greater certainty, any adjustments made by the Manitowoc ParentCo
Compensation Committee will be deemed incorporated by reference herein as if
fully set forth below and will be binding on the parties hereto and their
respective subsidiaries.

(i) Each Manitowoc ParentCo Stock Option generally will be adjusted in the
manner described below, effective as of the Distribution Date and immediately
prior to the Distribution, so that immediately following the Distribution each
Manitowoc ParentCo Stock Option holder will hold Cranes Stock Options and
Manitowoc Foodservice Stock Options in lieu of the

 

25



--------------------------------------------------------------------------------

Manitowoc ParentCo Stock Options previously held. The following procedure will
generally be applied to each Manitowoc ParentCo Stock Option with the same grant
date and exercise price held by each Manitowoc ParentCo Stock Option holder as
of the Distribution Date:

(1) The Cranes Stock Option will have an exercise price equal to the applicable
Cranes Price. The number of Cranes Stock Options will equal the number of
Manitowoc ParentCo Stock Options to which they relate. Such Cranes Stock Options
will be subject to the same vesting requirements and dates and other terms and
conditions as the Manitowoc ParentCo Stock Options to which they relate.

(2) The Manitowoc Foodservice Stock Option will have an exercise price equal to
the applicable Manitowoc Foodservice Price. The number of Manitowoc Foodservice
Stock Options will equal the number of Manitowoc ParentCo Stock Options. Such
Manitowoc Foodservice Stock Options will be subject to the same vesting
requirements and dates and other terms and conditions as the Manitowoc ParentCo
Stock Options to which they relate.

(ii) With respect to Manitowoc ParentCo Restricted Shares, Manitowoc ParentCo
Time-Based RSUs and Manitowoc ParentCo Performance Shares:

(1) Each holder of Manitowoc ParentCo Restricted Shares will generally receive
from Manitowoc Foodservice, as of the time of the Distribution Date and
immediately prior to the Distribution, Manitowoc Foodservice Restricted Shares
determined in the same manner as for other shareholders of Manitowoc ParentCo
Common Stock. Such Manitowoc Foodservice Restricted Shares will be subject to
the same vesting requirements and dates and other terms and conditions as the
Manitowoc ParentCo Restricted Shares to which they relate (including the right
to receive dividends or other distributions). Each Manitowoc ParentCo Restricted
Share will continue to be one Cranes Restricted Share which will be subject to
the same vesting requirements and dates and other terms and conditions as the
Manitowoc ParentCo Restricted Shares to which it relates.

(2) Each holder of Manitowoc ParentCo Time-Based RSUs will generally receive
from Manitowoc Foodservice, as of the time of the Distribution Date and
immediately prior to the Distribution, Manitowoc Foodservice Time-Based RSUs,
determined in the same manner as for shareholders of Manitowoc ParentCo Common
Stock. All Manitowoc Foodservice Time-Based RSUs will be subject to the same
vesting requirements and dates and other terms and conditions as the Manitowoc
ParentCo Time-Based RSUs to which they relate. Each Manitowoc ParentCo
Time-Based RSU will continue to be a Cranes Time-Based RSU

 

26



--------------------------------------------------------------------------------

which will be subject to the same vesting requirements and dates and other terms
and conditions as the Manitowoc ParentCo Time-Based RSU to which it relates.

(3) All Manitowoc ParentCo Performance Share awards for which the performance
period has ended on or prior to the Distribution Date will be earned or
forfeited based on the achievement of the applicable performance objectives as
of the end of such performance period and will have been settled (or will be
deemed to have been settled for purposes of determining the amount and type of
equity received by the award holders in connection with the Distribution) in
unrestricted shares of Manitowoc ParentCo Common Stock prior to the Distribution
Date. The determination of whether any portion of the Manitowoc ParentCo
Performance Shares has been earned based on the achievement of the applicable
performance objectives will be made by the Manitowoc ParentCo Compensation
Committee in accordance with the applicable Manitowoc ParentCo LTIP.

(4) All Manitowoc ParentCo Performance Share awards for which the performance
period has not ended on or prior to the Distribution Date will be earned at the
target performance level and will be converted immediately prior to the
Distribution into a number of Manitowoc ParentCo Time-Based RSUs equal to the
target number of Manitowoc ParentCo Performance Shares subject to the award,
without pro ration for the partial performance period. Such Manitowoc ParentCo
Time-Based RSUs shall be adjusted in accordance with Section 9.1(a)(ii)(2), and
shall remain subject to a requirement of continued service until the end of the
original performance period, subject to earlier vesting upon death, disability,
an involuntary termination without cause or a voluntary termination with good
reason, in each case to the extent provided in the applicable award agreement.

(b) In the event a change in control (as defined in the applicable equity
incentive plan or award agreement) occurs with respect to Manitowoc ParentCo,
then (i) any accelerated vesting and/or exercisability applicable to Cranes
Equity Compensation Awards held by Cranes Employees and Former Cranes Business
Employees shall apply to the Manitowoc Foodservice Equity Compensation Awards
then held by such individuals, subject to any “double trigger” or similar
requirement in the applicable equity incentive plan or award agreement, and
(ii) any accelerated vesting and/or exercisability applicable to Cranes Equity
Compensation Awards then held by Manitowoc Foodservice Group Employees and
Former Foodservice Business Employees shall apply, subject to any “double
trigger” or similar requirement in the applicable equity incentive plan or award
agreement. In the event a change in control (as defined in the applicable equity
incentive plan or award agreement) occurs with respect to Manitowoc Foodservice,
then (x) any accelerated vesting and/or exercisability applicable to Manitowoc
Foodservice Equity Compensation Awards held by Manitowoc Foodservice Group
Employees and Former Foodservice Business Employees shall apply to the Cranes

 

27



--------------------------------------------------------------------------------

Equity Compensation Awards then held by such individuals, subject to any “double
trigger” or similar requirement in the applicable equity incentive plan or award
agreement, and (y) any accelerated vesting and/or exercisability applicable to
Manitowoc Foodservice Equity Compensation Awards then held by Manitowoc ParentCo
Group Employees and Former Manitowoc ParentCo Business Employees shall apply,
subject to any “double trigger” or similar requirement in the applicable equity
incentive plan or award agreement. Notwithstanding the foregoing, this
Section 9.1(b) will not apply to the extent that it would cause adverse tax
consequences under Code Section 409A.

(c) Prior to the Distribution Date, Manitowoc Foodservice will establish an
equity compensation plan (subject to approval by the Manitowoc Foodservice Board
of Directors or the Compensation Committee thereof), so that upon the
Distribution, Manitowoc Foodservice will have in effect an equity compensation
plan that allows grants of equity compensation awards subject to substantially
the same terms as those that apply to the corresponding Manitowoc ParentCo
Equity Compensation Awards. From and after the Distribution Date, each Manitowoc
Foodservice Equity Compensation Award will be subject to the terms of the
Manitowoc Foodservice equity compensation plan, the award agreement governing
such Manitowoc Foodservice Equity Compensation Award and any Employment
Agreement to which the applicable holder is a party. From and after the
Distribution Date, Manitowoc Foodservice will retain, pay, perform, fulfill and
discharge all liabilities arising out of or relating to the Manitowoc
Foodservice Equity Compensation Awards. Manitowoc ParentCo will retain, pay,
perform, fulfill and discharge all liabilities arising out of or relating to the
Cranes Equity Compensation Awards.

(d) In all events, the adjustments provided for in this Section 9.1 will be made
in a manner that, as determined by Manitowoc ParentCo, avoids adverse tax
consequences to holders under Code Section 409A.

9.2 Conformity with Non-U.S. Laws. Notwithstanding anything to the contrary in
this Agreement, (a) to the extent any of the provisions in this Article 9 (or
any equity award described herein) do not conform with applicable non-U.S. laws
(including provisions for the collection of withholding taxes), such provisions
shall be modified to the extent necessary to conform with such non-U.S. laws in
such manner as is equitable and to preserve the intent hereof, as determined by
the parties in good faith, and (b) the provisions of this Article 9 may be
modified to the extent necessary to avoid undue cost or administrative burden
arising out of the application of this Article 9 to awards subject to non-U.S.
laws.

9.3 Tax Withholding and Reporting.

(a) Except as otherwise required by applicable non-U.S. law, the appropriate
member of the Manitowoc ParentCo Group will be responsible for all income and
payroll taxes, withholding and reporting with respect to Cranes Equity
Compensation Awards and Manitowoc Foodservice Equity Compensation Awards held by
Manitowoc ParentCo Employees and Former Cranes Business Employees. Except as
otherwise required by applicable non-U.S. law, the appropriate member of the
Manitowoc Foodservice Group will be responsible for all income and payroll
taxes, withholding and reporting with

 

28



--------------------------------------------------------------------------------

respect to Cranes Equity Compensation Awards and Manitowoc Foodservice Equity
Compensation Awards held by Manitowoc Foodservice Group Employees and Former
Foodservice Business Employees. Manitowoc ParentCo and Manitowoc Foodservice
hereby designate the other party as an agent for withholding pursuant to IRS
Revenue Procedure 70-6 and to accept such designation to effectuate the intent
of this Section 9.3(a). Manitowoc ParentCo or Manitowoc Foodservice, as
applicable, shall facilitate performance by the other party to this Agreement
(each a “Party”) of its obligations hereunder by promptly remitting amounts or
shares withheld in conjunction with a transfer of shares or cash, either (as
mutually agreed by the Parties) directly to the applicable taxing authority or
to the other Party for remittance to such taxing authority. The Parties will
cooperate and communicate with each other and with third-party providers to
effectuate withholding and remittance of taxes, as well as required tax
reporting, in a timely, efficient and appropriate manner. Manitowoc ParentCo and
Manitowoc Foodservice shall, to the extent practicable, (i) treat Manitowoc
Foodservice as a “successor employer” and Manitowoc ParentCo as a “predecessor,”
within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code, with
respect to Transferred Employees for purposes of taxes imposed under the United
States Federal Unemployment Tax Act or the United States Federal Insurance
Contributions Act, and (ii) cooperate with each other to avoid, to the extent
possible, the filing of more than one IRS Form W-2 with respect to each
Manitowoc Foodservice Group Employee for the year in which the Manitowoc
Foodservice Employment Date for such Manitowoc Foodservice Group Employee
occurs. The obligations to cooperate and support the other in respect of such
tax withholding and remittance shall not continue beyond the tenth
(10th) anniversary of the Distribution Date.

(b) If Manitowoc ParentCo or Manitowoc Foodservice determines in its reasonable
judgment that any action required under this Article 9 will not achieve the
intended tax, accounting and legal results, including, without limitation, the
intended results under Code Section 409A or FASB ASC Topic 718 – Stock
Compensation, then at the request of Manitowoc ParentCo or Manitowoc
Foodservice, as applicable, Manitowoc ParentCo and Manitowoc Foodservice will
mutually cooperate in taking such actions as are necessary or appropriate to
achieve such results, or most nearly achieve such results if the
originally-intended results are not fully attainable.

9.4 Employment Treatment.

(a) Continuous employment with the Manitowoc Foodservice Group and the Cranes
Group following the Distribution Date will be deemed to be continuing service
for purposes of vesting and exercisability for the Manitowoc Foodservice Equity
Compensation Awards and the Cranes Equity Compensation Awards. However, in the
event that a Manitowoc Foodservice Group Employee terminates employment after
the Distribution Date and becomes employed by the Cranes Group, for purposes of
Article 9, the Manitowoc Foodservice Group Employee will be deemed terminated
and the terms and conditions of the applicable performance incentive plan under
which grants were made will apply. Similarly, in the event that a Cranes
Employee terminates employment after the Distribution Date and becomes employed
by the Manitowoc Foodservice Group, for purposes of Article 9, the Cranes
Employee will be deemed terminated and the terms

 

29



--------------------------------------------------------------------------------

and conditions of the performance incentive plan under which grants were made
will apply. Notwithstanding the foregoing, for purposes of this Article 9 only,
if an individual is a Delayed Transfer Employee, such individual will not be
considered to have terminated on his or her Applicable Transfer Date. In
addition, a non-employee member of the board of directors of Manitowoc ParentCo
or Manitowoc Foodservice will be treated in a similar manner to that described
in this Section 9.4(a).

(b) If, after the Distribution Date, Manitowoc ParentCo or Manitowoc Foodservice
identifies (i) an administrative error in the individuals identified as holding
Cranes Equity Compensation Awards and Manitowoc Foodservice Equity Compensation
Awards, the amount of such awards so held or the vesting level of such awards;
or (ii) any other error, then Manitowoc ParentCo and Manitowoc Foodservice will
mutually cooperate in taking such actions as are necessary or appropriate to
place, as nearly as reasonably practicable, the individual and Manitowoc
ParentCo and Manitowoc Foodservice in the position in which they would have been
had the error not occurred.

9.5 Payment of Option Exercise Prices. Upon the exercise of a Cranes Stock
Option or a Manitowoc Foodservice Stock Option, the exercise price of such stock
option will be remitted in cash by the option administrator to the issuer of the
option (the appropriate member of the Manitowoc ParentCo Group or the Manitowoc
Foodservice Group, as applicable) and the applicable withholding taxes will be
remitted in cash by the option administrator to the entity (the appropriate
department at the appropriate entity within the Manitowoc ParentCo Group or the
Manitowoc Foodservice Group, as applicable) responsible for payroll taxes,
withholding and reporting with respect to the option pursuant to Section 9.3.
Upon vesting or payment, as applicable, of restricted shares, restricted stock
units, performance shares or deferred shares, the applicable withholding will be
remitted in cash by the administrator to the entity (the appropriate member of
the Manitowoc ParentCo Group or the Manitowoc Foodservice Group, as applicable)
responsible for payroll taxes, withholding and reporting with respect to such
awards pursuant to Section 9.3. To the extent necessary to provide the
withholding amount in cash to the entity responsible for payroll taxes,
withholding, and reporting, the issuer of the applicable award will provide the
withholding amount in cash. Notwithstanding the foregoing, the method of
remittance of the exercise price of any stock option or any applicable
withholding taxes may vary for legal or administrative reasons.

9.6 Dividends/Dividend Equivalents. With respect to dividends on Manitowoc
Foodservice Restricted Shares or dividend equivalents on Manitowoc Foodservice
Time-Based RSUs payable by Manitowoc Foodservice to Manitowoc ParentCo Group
employees or service providers (including former Manitowoc Parent Group
employees or service providers who did not become Manitowoc Foodservice Group
employees or service providers), Manitowoc Foodservice will make such payments
to Manitowoc ParentCo, and Manitowoc ParentCo, as an agent for Manitowoc
Foodservice, will make such payments to such Manitowoc ParentCo employee or
service provider and will be responsible for any applicable payroll taxes,
withholding and reporting in accordance with Section 9.3(a). With respect to
dividends on Cranes Restricted Shares or dividend equivalents on Cranes
Time-Based RSUs payable by Manitowoc ParentCo to Manitowoc Foodservice Group
employees or service providers (including former Manitowoc Foodservice Group
employees or service providers), Manitowoc ParentCo will make such payments to
Manitowoc Foodservice, and Manitowoc Foodservice, as

 

30



--------------------------------------------------------------------------------

an agent for Manitowoc ParentCo, will make such payments to such Manitowoc
Foodservice Group employees or service providers and will be responsible for
payroll taxes, withholding and reporting in accordance with Section 9.3(a).

9.7 Equity Award Administration. Manitowoc Foodservice and Manitowoc ParentCo
agree that Charles Schwab will be the administrator and recordkeeper for the
Manitowoc Foodservice and Cranes Equity Compensation Awards outstanding as of
the Distribution for the life of the relevant awards, unless the parties
mutually agree otherwise.

9.8 Registration. As soon as reasonably practicable after the Distribution Date
and subject to applicable law, Manitowoc Foodservice will use commercially
reasonable efforts to register the Manitowoc Foodservice Common Stock relating
to the Manitowoc Foodservice Equity Compensation Awards and make any necessary
filings with the appropriate Governmental Authorities as required under U.S. and
foreign securities laws. Manitowoc Foodservice will use commercially reasonable
efforts to cause any registration statement relating to the Manitowoc
Foodservice Equity Compensation Awards to be kept effective (and the current
status of the prospectus or prospectuses required thereby to be maintained) as
long as any Manitowoc Foodservice Equity Compensation Awards remain outstanding.
Manitowoc ParentCo will use commercially reasonable efforts to cause a
registration statement relating to the Cranes Equity Compensation Awards to be
kept effective (and the current status of the prospectus or prospectuses
required thereby to be maintained) as long as any Cranes Equity Compensation
Awards remain outstanding.

9.9 Short-Term Incentive Plan. The transfer of employment of any Manitowoc
ParentCo Group Employee to the Manitowoc Foodservice Group shall not be
considered a termination of employment for purposes of any then-completed
performance period under the Manitowoc ParentCo Short-Term Incentive Plan, and
Manitowoc ParentCo will be responsible for paying any amounts to which such
transferred employees become entitled under such Short-Term Incentive Plan.

ARTICLE 10

OTHER EMPLOYMENT MATTERS

10.1 Notification of Organizing Activity. Each party agrees to provide the
other, to the extent permitted by applicable law, with prompt notice of and
information about any effort by any union to organize any of its employees at
any facility or property shared by Manitowoc Foodservice or one of its
Affiliates with Manitowoc ParentCo. Such obligation will cease on the date
Manitowoc Foodservice or its Affiliate and Manitowoc ParentCo no longer share
the facility or property.

10.2 Contractors. As of the Manitowoc Foodservice Employment Date, in each
country and where legally permissible, Manitowoc ParentCo or its applicable
Affiliate will assign to Manitowoc Foodservice or its applicable Affiliate the
engagements of Transferred Contractors and Manitowoc Foodservice or its
applicable Affiliate will accept such assignments. Where not legally permissible
to assign such engagements, Manitowoc ParentCo or its applicable Affiliate will
terminate the engagements of each Transferred Contractor as of the applicable
Manitowoc Foodservice Employment Date, and immediately thereafter Manitowoc
Foodservice or its applicable Affiliate will offer to engage such Transferred
Contractor.

 

31



--------------------------------------------------------------------------------

10.3 Expatriates. Manitowoc Foodservice will assume and honor, or will cause its
applicable Affiliate to assume and honor, any agreements, obligations and
liabilities relating to any Transferred Employee who is an expatriate,
including, without limitation, agreements, obligations and liabilities relating
to repatriation, relocation, equalization of taxes and living standards in the
host country. For purposes of this Section 10.3, the term “expatriate” will
refer to any employee who was hired in one country by Manitowoc ParentCo or one
of its Affiliates, designated as an expatriate, and sent to work in another
country on a temporary basis.

10.4 Shared Employee Contracts.

(a) At the written request of Manitowoc Foodservice, Manitowoc ParentCo will,
and will cause other members of the Manitowoc ParentCo Group to, to the extent
permitted by the applicable Manitowoc ParentCo Shared Employee Contract and
applicable law, make available to Manitowoc Foodservice or applicable members of
the Manitowoc Foodservice Group the benefits and rights under the Manitowoc
ParentCo Shared Employee Contracts, including, but not limited to, the
investigation, prosecution, and/or defense of litigation to enforce a Manitowoc
ParentCo Shared Employee Contract on behalf of Manitowoc Foodservice, which are
substantially comparable to the benefits and rights enjoyed by the Manitowoc
ParentCo Group under each Manitowoc ParentCo Shared Employee Contract for which
such request is made by Manitowoc Foodservice to the extent such benefits and
rights relate to the Transferred Businesses; provided that the applicable
members of the Manitowoc Foodservice Group will assume and discharge (or
promptly reimburse Manitowoc ParentCo for) the obligations and liabilities under
the relevant Manitowoc ParentCo Shared Employee Contracts associated with the
benefits and rights so made available to them.

(b) At the written request of Manitowoc ParentCo, Manitowoc Foodservice will,
and will cause other members of the Manitowoc Foodservice Group to, to the
extent permitted by the applicable Manitowoc Foodservice Shared Employee
Contract and applicable law, make available to Manitowoc ParentCo or applicable
members of the Manitowoc ParentCo Group the benefits and rights under the
Manitowoc Foodservice Shared Employee Contracts, including, but not limited to,
the investigation, prosecution, and/or defense of litigation to enforce a
Manitowoc Foodservice Shared Employee Contract on behalf of the Manitowoc
ParentCo Group, which are substantially comparable to the benefits and rights
enjoyed by the Manitowoc Foodservice Group under each Manitowoc Foodservice
Shared Employee Contract for which such request is made by Manitowoc ParentCo,
to the extent such benefits and rights relate to the Manitowoc ParentCo
Business; provided that the applicable members of the Manitowoc ParentCo Group
will assume and discharge (or promptly reimburse Manitowoc Foodservice) the
obligations and liabilities under the relevant Manitowoc Foodservice Shared
Employee Contracts associated with the benefits and rights so made available to
them.

 

32



--------------------------------------------------------------------------------

10.5 Restrictions on Hiring of Current and Former Employees After Distribution
Date.

(a) For a period of twelve (12) months after the Distribution Date (the
“Restriction Period”), to the extent permitted by applicable law, Manitowoc
ParentCo and its Affiliates will not, directly or indirectly, solicit for hire
or hire employees of Manitowoc Foodservice or any of its Affiliates, and
Manitowoc Foodservice and its Affiliates will not solicit for hire or hire
employees of Manitowoc ParentCo or any of its Affiliates, unless written
approval for such hiring is given by the senior Human Resources officers of
Manitowoc ParentCo and of Manitowoc Foodservice prior to any offer of employment
being extended either verbally or in writing; provided that such prohibition
shall not apply in the case of employment transfers that the parties agree were
made in error. Manitowoc ParentCo and Manitowoc Foodservice will be responsible
for implementing appropriate internal procedures to ensure compliance with this
Section 10.5(a). For purposes of the foregoing, the retention by one company of
the services of any such employee or former employee of the other company
through a temporary employment agency or through a contract with a third party
or by or through any other similar arrangement, shall be deemed a violation of
the foregoing non-solicitation and non-hire provisions.

(b) Nothing in Section 10.5(a) will prevent Manitowoc ParentCo and its
Affiliates from hiring a former employee of Manitowoc Foodservice or one of its
Affiliates, or Manitowoc Foodservice and its Affiliates from hiring a former
employee of Manitowoc ParentCo or one of its Affiliates (the entity engaging in
such hiring will be referred to as the “Hiring Entity” and the entity for whom
the employee formerly worked will be referred to as the “Former Employer”),
provided that the former employee was involuntarily terminated by the Former
Employer and such involuntary termination was not due to any act or omission by
the former employee undertaken by such former employee with any intent or design
to circumvent the restrictions set forth in Section 10.5(a).

(c) Notwithstanding anything else in Sections 10.5(a) or (b) and to the extent
permitted by applicable law, for the period beginning on the Manitowoc
Foodservice Employment Date and ending on the first anniversary of the
Distribution Date, none of Manitowoc ParentCo, Manitowoc Foodservice or their
respective Affiliates will solicit for employment or employ (or engage as an
independent contractor or consultant) any employee who refuses a transfer of
employment contemplated by Sections 2.1(a) or 8.1(a).

(d) The provisions of this Section 10.5 of this Agreement are severable. In the
event that any provision of this Section 10.5 is deemed unenforceable, a court
of competent jurisdiction shall reform such provision to the extent necessary to
cause it to be enforceable to the maximum extent permitted by law. The parties
agree that they desire the court to reform such provision, and therefore agree
that the court will have jurisdiction to do so and that they will abide by what
the court determines.

 

33



--------------------------------------------------------------------------------

ARTICLE 11

RESPONSIBILITY FOR EMPLOYEES AND CONTRACTORS

11.1 Responsibility for Manitowoc Foodservice Group Employees. Except as
expressly provided otherwise herein and subject to Section 11.7 hereof,
Manitowoc Foodservice, to the exclusion of the Manitowoc ParentCo Group, will
and will cause its applicable Affiliates to assume, be responsible for, and pay,
perform, satisfy and discharge, any and all employment, compensation, employee
benefit, and benefit plan fiduciary liabilities relating to any U.S. Employee,
U.S. Transferred Employee, Non-U.S. Employee, Non-U.S. Transferred Employee,
Other U.S. Manitowoc Foodservice Employee, Other Non-U.S. Manitowoc Foodservice
Employee, and future employees of Manitowoc Foodservice and its Affiliates or of
the Transferred Businesses (in the case of an employee who terminated employment
prior to the preparation of the initial versions of Schedules 1(a) and 1(b),
such employee will be considered to have been an employee of the Transferred
Businesses if he or she was employed in or provided a majority of his or her
services to the Transferred Business as of the date of such termination, or if
his or her claim relates exclusively to the provision of services to the
Transferred Businesses, regardless of whether or to what degree he or she also
provided services to other businesses) (all such employees, the “Manitowoc
Foodservice Group Employees”), which arise before, on or after the Distribution
Date, including, without limitation:

(a) those arising from any claim that Manitowoc ParentCo or any of its Manitowoc
ParentCo Group Affiliates is the actual employer, co-employer or joint employer
of any of the Manitowoc Foodservice Group Employees;

(b) any and all employment-related claims under any national or local law or
ordinance, all as they may have been or may in the future be amended;

(c) all liabilities relating to or arising out of any alleged failure to comply
with the Transfer Laws with respect to the Manitowoc Foodservice Group
Employees; and

(d) all termination and severance liabilities; claims for lost wages,
compensation, and benefits; claims for damages; claims for breach of fiduciary
duty without regard to whether such claims might also be deemed to be in any
sense claims for benefits; and claims for unfair or wrongful dismissal; together
with all costs and expenses (including but not limited to attorneys fees)
associated therewith,

(collectively, and with the other liabilities for which any member of the
Manitowoc Foodservice Group is explicitly responsible under the terms of this
Agreement, the “Manitowoc Foodservice Employment Liabilities”); provided that
the Manitowoc ParentCo Benefit liabilities, as defined in Section 11.6(a) below,
will not be Manitowoc Foodservice Employment Liabilities.

11.2 Responsibility for Manitowoc Foodservice Group Contractors. Except as
expressly provided otherwise herein and subject to Section 11.7 hereof,
Manitowoc Foodservice, to the exclusion of the Manitowoc ParentCo Group, will
and will cause their applicable Affiliates to assume, be responsible for, and
pay, perform, satisfy and discharge, any and all liabilities relating to any
Transferred Contractor and any other past, present, and future Contractor of
Manitowoc Foodservice or its Affiliates or of the Transferred Businesses (such
Contractor will

 

34



--------------------------------------------------------------------------------

be considered to have been engaged by the Transferred Businesses if he or she
provided a majority of his or her services to the Transferred Businesses or if
his or her claim relates exclusively to the provision of services to the
Transferred Businesses, regardless of whether or to what degree he or she also
provided services to other businesses) (the “Manitowoc Foodservice Group
Contractors”) which arise before, on or after the Effective Date, including,
without limitation, all Liabilities relating to or arising out of the assignment
or termination by Manitowoc ParentCo or its Affiliates of the engagements of
such Manitowoc Foodservice Group Contractors (the “Manitowoc Foodservice
Contractor Liabilities”).

11.3 Responsibility for Certain Corporate Function Employees. Effective at and
after the Distribution Date and except as expressly provided otherwise herein or
in Schedule 1 of the Separation Agreement, and subject to Section 11.7 hereof,
in the case of employment, compensation, employee benefit, and benefit plan
fiduciary liabilities relating to employees whose principal responsibilities
were to provide corporate services to the corporation as a whole (even though
their work on given projects may have benefited one business unit more than
another), who are not Manitowoc Foodservice Group Employees or Manitowoc
ParentCo Group Employees and whose employment terminated, such liabilities will
be borne by the entity that employed such employees immediately prior to their
termination of employment (“Prior Corporate Function Liabilities”).

11.4 Responsibility for Manitowoc ParentCo Group Employees. Effective at and
after the Distribution Date and except as expressly provided otherwise herein or
in the Transition Services Agreement, and subject to Section 11.7 hereof,
Manitowoc ParentCo, to the exclusion of the Manitowoc Foodservice Group, will
and will cause its applicable Affiliates to assume, be responsible for, and pay,
perform, satisfy and discharge, any and all employment, compensation, employee
benefit, and benefit plan fiduciary liabilities relating to the current, former
and future employees of the Manitowoc ParentCo Group business other than the
Transferred Business (“the Manitowoc ParentCo Group Businesses”) and the former
employees (prior to the Manitowoc Foodservice Employment Date) of Manitowoc
Foodservice and its Affiliates (in the case of an employee who terminated
employment prior to the preparation of the initial versions of Schedules 1(a)
and 1(b), such employee will be considered to have been an employee of the
Manitowoc ParentCo Group Businesses if he or she was employed in or provided a
majority of his or her services to the Manitowoc ParentCo Group Businesses as of
the date of such termination, or if his or her claim relates exclusively to the
provision of services to the Manitowoc ParentCo Group Businesses, regardless of
whether or to what degree he or she also provided services to other businesses),
but excluding the Manitowoc Foodservice Group Employees (the “Manitowoc ParentCo
Group Employees”), including, without limitation:

(a) those arising from any claim that Manitowoc Foodservice or any of its
Manitowoc Foodservice Group Affiliates is the actual employer, co-employer or
joint employer of any of the Manitowoc ParentCo Group Employees;

(b) any and all employment-related claims under any national or local law or
ordinance, all as they may have been or may in the future be amended;

(c) all liabilities relating to or arising out of any alleged failure to comply
with the Transfer Laws with respect to the Manitowoc ParentCo Group Employees;
and

(d) all termination and severance liabilities; claims for lost wages,
compensation, and benefits; claims for damages; claims for breach of fiduciary
duty without regard to whether such claims might also be deemed to be in any
sense claims for benefits; and claims for unfair or wrongful dismissal; together
with all costs and expenses (including but not limited to attorneys fees)
associated therewith,

 

35



--------------------------------------------------------------------------------

(collectively and with the other liabilities for which any member of the
Manitowoc ParentCo Group is explicitly responsible under the terms of this
Agreement, the “Manitowoc ParentCo Employment Liabilities”); provided, further,
that Manitowoc Foodservice Benefit Liabilities, as defined in Section 11.6(b)
below, will not be Manitowoc ParentCo Employment Liabilities or Manitowoc
ParentCo Benefit Liabilities.

11.5 Responsibility for Manitowoc ParentCo Group Contractors. Effective at and
after the Distribution Date and except as expressly provided otherwise herein,
and subject to Section 11.7 hereof, Manitowoc ParentCo, to the exclusion of the
Manitowoc Foodservice Group, will and will cause its applicable Affiliates to
assume, be responsible for, and pay, perform, satisfy and discharge, any and all
liabilities relating to past, present, and future Contractors of Manitowoc
ParentCo or its Affiliates, other than the Manitowoc Foodservice Group
Contractors (the “Manitowoc ParentCo Group Contractors”), including, without
limitation, all liabilities relating to or arising out of the assignment or
termination by Manitowoc Foodservice or members of the Manitowoc Foodservice
Group of the engagements of such Manitowoc ParentCo Group Contractors (the
“Manitowoc ParentCo Contractor Liabilities”).

11.6 Responsibility for Certain Benefits Matters.

(a) Notwithstanding any provision of Sections 11.1 to 11.5 of this Agreement and
effective at and after the Distribution Date, and subject to Sections 11.6(b)
and 11.7 hereof, Manitowoc ParentCo, to the exclusion of the Manitowoc
Foodservice Group, will and will cause its applicable Affiliates to assume, be
responsible for, and pay, perform, satisfy and discharge, any and all
liabilities incurred in connection with respect to legal actions for benefits
under any Employee Benefit Plan of Manitowoc ParentCo or legal actions alleging
breach of fiduciary duty in connection with any Employee Benefit Plan of
Manitowoc ParentCo, as follows: (A) as to liabilities arising from such actions
filed on or commenced before, on or after the Distribution Date that involve
only pre-Distribution acts or omissions, Manitowoc ParentCo will indemnify
Manitowoc Foodservice and its employees, directors, fiduciaries or agents,
(B) as to liabilities arising from such actions filed on or commenced before, on
or after the Distribution Date that involve pre-Distribution acts or omissions
and post-Distribution acts or omissions, Manitowoc ParentCo and Manitowoc
Foodservice will be responsible for their own liabilities, including those of
their employees, directors, fiduciaries and agents, as to that portion of any
settlement, judgment, costs and expenses resulting from such post-Distribution
acts or omissions, and (C) as to liabilities arising from such actions filed on
or commenced before, on or after the Distribution Date that do not involve
alleged pre-Distribution acts or omissions, Manitowoc ParentCo will not
indemnify Manitowoc Foodservice, nor will Manitowoc Foodservice indemnify
Manitowoc ParentCo, and neither will indemnify the employees, directors,
fiduciaries or agents of the other (such liabilities as are to be indemnified by
Manitowoc ParentCo, “Manitowoc ParentCo Benefit Liabilities”).

 

36



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of Sections 11.1 to 11.5 of this Agreement,
and subject to Section 11.7 hereof, Manitowoc Foodservice, to the exclusion of
the Manitowoc ParentCo Group, will and will cause its applicable Affiliates to
assume, be responsible for, and pay, perform, satisfy and discharge, any and all
liabilities: (i) to the extent provided in Sections 11.6(a)(iii)(B) and
(C) above; (ii) relating in any way to any Manitowoc Foodservice Employee
Benefit Plan; (iii) arising from any post-Distribution act or omission by
Manitowoc Foodservice or by an employee, director, fiduciary or agent of
Manitowoc Foodservice relating in any way to any Manitowoc ParentCo Employee
Benefit Plan; (iv) under Section 510 of ERISA, or otherwise, relating to the
absence following the Distribution Date of a Manitowoc Foodservice U.S. or U.K.
defined benefit pension plan or U.S. retiree medical plan; and (v) arising from
any change in terms and conditions of employment by Manitowoc Foodservice in the
terms and conditions of employment of any Manitowoc Foodservice Group Employees
in comparison with their terms and conditions of employment as of the date
immediately preceding their Manitowoc Foodservice Employment Date (“Manitowoc
Foodservice Benefit Liabilities”).

11.7 Reimbursement and Indemnification.

(a) Damages incurred by Manitowoc Foodservice, Manitowoc ParentCo, and/or their
applicable Affiliates or their respective Employee Benefit Plans or plan
fiduciaries relating to employment, compensation, employee benefit, and benefit
plan fiduciary damages and liabilities will be paid to the maximum extent
available under applicable insurance. In no respect shall Manitowoc Foodservice,
Manitowoc ParentCo, or their Affiliates or their respective Employee Benefit
Plans or plan fiduciaries be deemed to indemnify, assume, or agree to share
insured losses. To the extent that any such damages are not fully indemnified or
reimbursed by applicable insurance, then Manitowoc Foodservice and Manitowoc
ParentCo (or the applicable Affiliates of Manitowoc Foodservice and Manitowoc
ParentCo) will be responsible for payment of such amounts (including amounts
within retentions, deductibles, co-insurance, retrospective premiums and amounts
in excess of insurance or not covered by insurance), whether by reimbursement,
indemnification or otherwise, in the proportion to and according to whether such
damages relate to Manitowoc Foodservice Employment Liabilities, Manitowoc
Foodservice Contractor Liabilities, Manitowoc ParentCo Employment Liabilities,
Manitowoc ParentCo Contractor Liabilities, Prior Corporate Function Liabilities,
Manitowoc ParentCo Benefit Liabilities, or Manitowoc Foodservice Benefit
Liabilities, as set forth in this Article 11. For purpose of clarification, if
pursuant to the provisions in this Article 11 Manitowoc ParentCo, to the
exclusion of the Manitowoc Foodservice Group, will or will cause its applicable
Affiliates to assume, be responsible for, and pay, perform, satisfy and
discharge any liability, then Manitowoc ParentCo or its applicable Affiliate
will be deemed the “Indemnifying Party” and the Manitowoc Foodservice Group will
be deemed the “Indemnified Party” for purposes of Section 6.2 of the Separation
Agreement in the event the Manitowoc Foodservice Group incurs any damages
related to such liability. Similarly, if pursuant to the provisions in this
Article 11 Manitowoc Foodservice, to the exclusion of the Manitowoc ParentCo
Group, will or will cause their Affiliates to assume, be responsible for, and
pay, perform, satisfy and discharge any liability, then Manitowoc Foodservice or
its applicable Affiliate will

 

37



--------------------------------------------------------------------------------

be deemed the “Indemnifying Party” and the Manitowoc ParentCo Group will be
deemed the “Indemnified Party” for purposes of Section 6.1 of the Separation
Agreement in the event the Manitowoc ParentCo Group incurs any damages related
to such liability.

(b) Claims for breach of this Agreement or for indemnification or reimbursement
or with respect to insurance under this Agreement shall be resolved as set forth
in, and shall be subject to the terms of, Article VI of the Separation
Agreement. This shall in no way limit the applicability of other provisions of
the Separation Agreement.

(c) For the avoidance of doubt, it is understood and agreed that (i) Manitowoc
Foodservice Employment Liabilities and Manitowoc Foodservice Contractor
Liabilities will arise in connection with Manitowoc Foodservice Exclusive
Litigation Matters or Shared Litigation Matters, as defined in the Separation
Agreement, (ii) Manitowoc ParentCo Employment Liabilities and Manitowoc ParentCo
Contractor Liabilities will arise in connection Manitowoc ParentCo Exclusive
Litigation Matters or Shared Litigation Matters, as defined in the Separation
Agreement, (iii) Prior Corporate Function Liabilities will arise in connection
with Shared Litigation Matters, as defined in the Separation Agreement, except
as provided in Schedule 1 therein, (iv) Manitowoc Foodservice Benefit
Liabilities will arise in connection with Manitowoc Foodservice Exclusive
Litigation Matters or Corporate Litigation Matters, as defined in the Separation
Agreement, and (v) Manitowoc ParentCo Benefit Liabilities will arise in
connection with Manitowoc ParentCo Exclusive Litigation Matters or Corporate
Litigation Matters, as defined in the Separation Agreement.

ARTICLE 12

TERMINATION

12.1 Termination of Agreement. This Agreement will terminate automatically and
without need for further action by either party in the event that the Separation
Agreement is terminated in accordance with its respective terms.

12.2 Effect of Termination. Upon termination of this Agreement pursuant to this
Article 12, this Agreement and the rights and obligations of the parties under
this Agreement automatically end without any liability against any party or its
Affiliates, except as otherwise provided in the Separation Agreement.

ARTICLE 13

MISCELLANEOUS

13.1 Entire Agreement. This Agreement is an integral part of, is subject to, and
is to be interpreted consistently with, the Separation Agreement, and the
provisions of the Separation Agreement that do not conflict with the provisions
of this Agreement are hereby incorporated by reference; in all other respects
this Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior written and oral (and all
contemporaneous oral) agreements and understandings with respect to the express
subject matter hereof. The provisions of Article 7 of the Separation Agreement
not otherwise expressly covered

 

38



--------------------------------------------------------------------------------

in this Article 13 are hereby incorporated by reference into this Agreement. For
purposes of this Section 13.1 only, references herein to this Agreement will
include the Schedules and Exhibits to this Agreement, the employee matters
section of any country’s ancillary agreement, and any annex of the Transition
Services Agreement addressing Employee Matters.

13.2 Cooperation. Manitowoc ParentCo and Manitowoc Foodservice agree to, and to
cause their Affiliates to, cooperate and use reasonable efforts to promptly
(i) comply with all requirements of this Agreement, ERISA, the Code and other
laws and regulations which may be applicable to the matters addressed herein,
and (ii) subject to applicable law, provide each other with such information
reasonably requested by the other party to assist the other party in
administering its Employee Benefit Plans and complying with applicable law and
regulations and the terms of this Agreement.

13.3 Third Party Beneficiaries. This Agreement will not confer third-party
beneficiary rights upon any Transferred Employee or any other person or entity.
Nothing in this Agreement will be construed as giving to any Transferred
Employee or other person any legal or equitable right against Manitowoc
ParentCo, Manitowoc Foodservice or their Affiliates. This Agreement will not
constitute a contract of employment and will not give any Transferred Employee a
right to be retained in the employ of either Manitowoc ParentCo, Manitowoc
Foodservice or any of their Affiliates, unless the Transferred Employee would
otherwise have that right under applicable law. With regard to any Transferred
Employee who was an employee-at-will prior to becoming a Transferred Employee,
this Agreement will not be deemed to change that at-will status in any way.
Furthermore, no provision in this Agreement modifies or amends or creates any
employee benefit plan, program, or document (“Intended Benefit Plan”) unless
this Agreement explicitly states that the provision “amends” or “creates” (or
words to similar effect) that Intended Benefit Plan. This shall not prevent the
parties to this Agreement from enforcing any provision in this Agreement, but no
other party shall be entitled to enforce any provision in this Agreement on the
grounds that it is an amendment to, or a creation of, an Intended Benefit Plan,
unless the provision explicitly states that such enforcement rights are being
conferred. If a party not entitled to enforce this Agreement brings a lawsuit or
other action to enforce any provision in this Agreement as an amendment to, or
creation of, an Intended Benefit Plan, and that provision is construed to be
such an amendment or creation despite not being explicitly designated as one in
this Agreement, that provision shall lapse retroactively, thereby precluding it
from having any effect.

13.4 Employment Records. The parties agree that on or within a reasonable time
period after the Distribution Date, the party transferring employees (the
“Transferor”) agrees to provide the party receiving the employees (the
“Transferee”) with all employment records for the employees required to be kept
under applicable law or necessary for the conduct of the Transferee’s business,
provided (a) that such records will not include any records to the extent such a
transfer would violate applicable law or cause the Transferor to breach any
agreement with a third party, and (b) that such records are in the possession of
the Transferor. The Transferor may make, at its expense, and keep copies of such
records.

13.5 Not a Change in Control. The Parties acknowledge and agree that the
transactions contemplated by the Separation Agreement and this Agreement do not
constitute a “change in control” or a “change of control” for purposes of any
benefit plan maintained by the Parties or their Affiliates.

 

39



--------------------------------------------------------------------------------

13.6 Effect if Distribution Does Not Occur. If the Distribution does not occur,
then all actions and events that are to be taken under this Agreement, or
otherwise in connection with the Distribution, shall not be taken or occur,
except to the extent specifically provided by Manitowoc ParentCo.

13.7 Disputes. The Parties agree to use commercially reasonable efforts to
resolve in an amicable manner any and all controversies, disputes and claims
between them arising out of or related in any way to this Agreement. The Parties
agree that any controversy, dispute or claim (whether arising in contract, tort
or otherwise) arising out of or related in any way to this Agreement that cannot
be amicably resolved informally will be resolved pursuant to the dispute
resolution procedures set forth in Article VII of the Separation Agreement.

(This space intentionally left blank)

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Employee Matters Agreement to be
executed on its behalf by a duly authorized officer effective as of the date
first set forth above.

 

“Manitowoc ParentCo”     “Manitowoc Foodservice” The Manitowoc Company, Inc., a
Wisconsin corporation     Manitowoc Foodservice, Inc., a Delaware corporation
By:  

/s/ Carl J. Laurino

    By:  

/s/ Maurice D. Jones

Name:   Carl J. Laurino     Name:   Maurice D. Jones Title:   Senior Vice
President and Chief Financial Officer     Title:   Senior Vice President,
General Counsel and Secretary

[Signature page to Employee Matters Agreement]